Case 1:20-cv-02565 Document1 Filed 09/14/20 Page 1 of 48

XAVIER BECERRA
Attorney General of California
ROBERT BYRNE
Senior Assistant Attorney General
GARY E. TAVETIAN (CA Bar No. 117135)
Supervising Deputy Attorney General
JOSHUA M. CAPLAN (CA Bar No. 245469)
JOHN SASAKI (CA Bar No. 202161)
Deputy Attorneys General
State Bar No. 245469
600 West Broadway, Suite 1800
San Diego, CA 92186-5266
Telephone: (619) 738-9303
Facsimile; (619) 645-2271
E-mail: Gary.Tavetian@doj.ca.gov
E-mail: Josh.Caplan@doj.ca.gov
E-mail: John.Sasaki@doj.ca.gov

Attorneys for Plaintiff the People of the State of California
ex rel. the California Air Resources Board and Xavier Becerra,

Attorney General of the State of California

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF COLUMBIA

 

PEOPLE OF THE STATE OF CALIFORNIA
EX REL. THE CALIFORNIA AIR RESOURCES
BOARD AND XAVIER BECERRA, ATTORNEY
GENERAL OF THE STATE OF CALIFORNIA,

Plaintiffs,

DAIMLER AG, AND MERCEDES-BENZ
USA, LLC,

Defendants.

 

 

 

CASE NO.1:20-cv-2565

CIVIL ENFORCEMENT COMPLAINT
FOR PERMANENT INJUNCTION, CIVIL
PENALTIES, AND OTHER LEGAL AND
EQUITABLE RELIEF

The People of the State of California, by and through the California Air Resources Board

(“CARB”) and Xavier Becerra, Attorney General of the State of California, represented by the

Office of the California Attorney General (“Plaintiff’ or “California”), bring this civil law

 

COMPLAINT — CALIFORNIA v. DAIMLER AG, ET AL.

 
 

Case 1:20-cv-02565 Document1 Filed 09/14/20 Page 2 of 48

enforcement action against Daimler AG (“Daimler”) and Mercedes-Benz USA, LLC (“MB
USA”) (collectively, “Defendants”). This action is brought under California laws and regulations
relating to the control of harmful air pollutants, California Business and Professions Code
§ 17200, and under the Clean Air Act (“CAA”), 42 U.S.C. § 7604(a)(1), and the California State
Implementation Plan approved by the United States Environmental Protection Agency (“EPA”)
and codified at 40 C.F.R. part 52, subpart F—California, and 81 Fed. Reg. 39424-01. Plaintiff
alleges the following on information and belief:

INTRODUCTION

i Beginning in late 2008 and continuing through 2017, Defendants sold or caused
to be sold model year 2009 through 2016 light-duty trucks and passenger vehicles with 2.1- and
3.0-liter diesel engine’s (“Subject Vehicles”) in California that did not comply with California
and federal laws and regulations governing vehicle emissions and certifications. Defendants sold
or caused to be sold approximately 36,946 Subject Vehicles in California.

2. To combat dangerous levels of air pollution, California has regulated pollutants
for many years and was the first state to regulate automobile tailpipe emissions. California’s air-
quality regulations preceded the federal CAA, and the CAA preserves California’s authority to set
and enforce its own air quality standards. To legally import, offer for sale, or sell vehicles in
California, a manufacturer must submit a vehicle certification application and obtain an Executive
Order from CARB certifying the vehicles for sale. This regulatory scheme is designed to ensure
that vehicles sold in California comply with the state’s strict emissions standards, including
standards limiting emissions of nitrogen oxides (“NOx”). NOx is a key contributor to ambient
ozone and fine particulate matter pollution in California, both of which have a detrimental effect
on public health and the environment.

3. Defendants’ certification applications for the Subject Vehicles failed to disclose
at least thirty (30) software-based Auxiliary Emission Control Devices (““AECDs’’) that

significantly affect the emissions control systems. The Subject Vehicles therefore do not match

 

' The Subject Vehicles are further identified in paragraph 51.
2

 

COMPLAINT — CALIFORNIA v. DAIMLER AG, ET AL.

 
on HN UN HR WY NY

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 1:20-cv-02565 Document1 Filed 09/14/20 Page 3 of 48

the configurations specified in the certification applications submitted to CARB. Based on these
inaccurate and incomplete disclosures, Defendants obtained Executive Orders allowing them to
sell the non-compliant Subject Vehicles in California.

4, Further, thirteen (13) or more of the undisclosed AECDs serve as defeat devices
in violation of California law, either operating alone or in combination with each other.

5: These undisclosed AECDs and defeat devices, alone or in combination, cause the
vehicles to emit NOx at dramatically elevated levels during certain real world driving conditions
in comparison to their performance during regulated emissions tests. Defendants’ actions
violated various California laws concerning vehicle certification and emissions.

6. Defendants’ actions also violated California’s on-board diagnostic regulations.
The on-board diagnostic system ensures a vehicle’s emission control system operates properly for
the life of the vehicle, and helps repair technicians diagnose and fix problems with the system.

7. Through this action, the People of the State of California, by and through the
California Air Resources Board, represented by the Office of the California Attorney General,
seek: (1) an order preliminarily and permanently enjoining Defendants from violating California
emission control statutes and regulations; and (2) an order requiring Defendants to remedy their
violations of California law; and (3) civil penalties along with other appropriate relief.

JURISDICTION

8. The Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §
1331 because Plaintiff asserts claims under 42 U.S.C. § 7604(a)(1). The Court has supplemental
jurisdiction over all other claims under 28 U.S.C. § 1367 because the other claims arise from or
form part of the same case or controversy under Article II] of the United States Constitution.

9. The Court has personal jurisdiction over each of the Defendants under District of
Columbia Code § 13-423. Defendants, either individually, in concert, or both, directly or

indirectly interacted with CARB throughout the Executive Order application process for the
Subject Vehicles. Defendants, either individually, in concert, or both, intentionally imported,

marketed, sold (or caused to be sold), or leased (or caused to be leased) the Subject Vehicles in

3

 

COMPLAINT — CALIFORNIA v. DAIMLER AG, ET AL.

 
—

Re et
CoO wN DON fk WN KY COC HO WOAH DU FP W NY

tO
—

23
24
25
26
27
28

 

Case 1:20-cv-02565 Document1 Filed 09/14/20 Page 4 of 48

California and in this District. The Court’s exercise of jurisdiction over each of the Defendants is
consistent with due process.
VENUE
10. Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2) because a
substantial part of the events or omissions giving rise to California’s claims occurred in this
District. Alternatively, venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(3)

because Defendants are subject to the Court’s personal jurisdiction in this District.

PARTIES

I. PLAINTIFF
11, The California Air Resources Board (“CARB”) is a public agency of the State of

California within the California Environmental Protection Agency. Among other duties and
responsibilities, CARB is charged with controlling motor vehicle emissions to systematically
address the serious air pollution problems they cause. To that end, California Health and Safety
Code §§ 43101 and 43104, among other statutory provisions, direct CARB to adopt and
implement emission standards for new motor vehicles, and test procedures and any other
procedures necessary to determine whether the vehicles or engines comply with those emissions
standards. California Health and Safety Code § 43017 authorizes CARB to bring a civil action to
enjoin any violation of Division 26, Part 5 (§§ 43000-44299.91, Vehicular Air Pollution Control)
of the California Health and Safety Code or any CARB rule or regulation (and expressly excepts
CARB from any requirement that it allege inadequate remedy at law, irreparable damage, or loss
to obtain the requested injunction). California Health and Safety Code §§ 43016, 43211, and
43212 subject any person who violates emissions standards, test procedures, and other CARB
regulations to civil penalties.* California Health and Safety Code §§ 43150-43154 provide

CARB with the authority to ensure that only motor vehicles that meet CARB’s emissions

 

2 Sections 43016, 43211, and 43212 were amended, effective January 1, 2017, primarily
to modify the penalty amounts and structure. See 2016 Cal. Legis. Serv. Ch. 604 (A.B. 1685,
“ATR POLLUTION—MOTOR VEHICLES—FINES AND PENALTIES”). The previous
versions of the statutes apply to violations occurring before January 1, 2017.
4

 

COMPLAINT — CALIFORNIA v. DAIMLER AG, ET AL.

 
Co wnrniaun fF WwvV =

NN bw NH NY NN NY NN WN DN YF | | SH YF SF SE Se PS hl
oN A UM BP WYN |S CO ODN BDU FW NY | &

 

Case 1:20-cv-02565 Document1 Filed 09/14/20 Page 5 of 48

regulations, and that are certified by CARB, are sold and operated in California. CARB is
empowered to obtain civil penalties and injunctive relief for violations of these provisions.* This
action is thus brought by the California Attorney General on behalf of CARB and in the name of
the People of the State of California.

12. California and its political subdivisions, including CARB, are “persons” under 42
U.S.C. § 7602(e) and § 7604(a) and are thus authorized and have standing to bring suit under the
CAA. In addition, the general CAA prohibition against attempts by a State (or political
subdivision) to adopt or enforce its own standards related to the control of emissions from new
motor vehicles does not apply to California insofar as California has obtained a waiver from the
federal government to adopt and enforce its own emission standards that meet or exceed federal
standards . 42 U.S.C. §§ 7507, 7543(b).

13. Under the Constitution of the State of California and based on specific
independent statutory authority, Xavier Becerra, Attorney General of the State of California
(“California Attorney General”), is generally authorized to bring suit and obtain relief on behalf
of the People of the State of California. Cal. Const. art. V, § 13.

14. The California Attorney General is further authorized to act in the name of the
People of the State of California by California Business and Professions Code § 17204 to obtain
injunctive relief to halt violations of, and enforce compliance with, California Business and
Professions Code § 17200 ef seq., and is authorized by California Business and Professions Code
§ 17206 to obtain civil penalties of up to $2,500 for each violation of §§ 17200. The California
Attorney General’s claims are separate and independent from the claims asserted on behalf of

CARB.

 

3 Section 43154, which authorizes civil penalties for violations of these statutes, was
amended, effective January 1, 2017, primarily to modify the penalty amounts and structure. See
2016 Cal. Legis. Serv. Ch. 604 (A.B. 1685, “AIR POLLUTION—MOTOR VEHICLES—FINES
AND PENALTIES”). The prior version of the statute applies to violations occurring before
January 1, 2017.

5

 

COMPLAINT — CALIFORNIA yv. DAIMLER AG, ET AL.

 
_—

oO oN DH UV BP WY WV

NO NO NY NO NN NO NO WN HN KF F KF KF KS SE SE Se
oN WO A BR WN KH CO ODO WON DA FW VY | O&O

 

Case 1:20-cv-02565 Document1 Filed 09/14/20 Page 6 of 48

II. DEFENDANTS

15. Defendant Daimler Aktiengesellschaft (“Daimler”) is a German corporation
formed under the laws of Germany, headquartered in Stuttgart, Baden-Wiirttemberg, Germany.
Daimler is an international auto group that designs, manufactures, imports, distributes, markets,
sells, and leases vehicles and vehicle components under various brands, including Mercedes-
Maybach, Mercedes-Benz, Mercedes-AMG, Smart, Freightliner, Mitsubishi Fuso, Thomas Built
Buses, Western Star, BharatBenz, and Setra. Daimler maintains a California Business Center in
Long Beach, California, a California Vehicle Preparation Center in Long Beach, California and a
Parts Distribution Center in Fontana, California. Daimler, either directly or through its
predecessors and agents, has transacted and continues to transact business throughout the United
States and California, including in this judicial district. Daimler, either directly or through its
predecessors and agents, arranged for sale or delivery of its diesel vehicles under the brand
Mercedes-Benz, among others, to the United States for sale throughout California. Daimler,
either directly or through its predecessors and agents, designed the Bluetec engine systems
incorporated into the Subject Vehicles and performed emissions tests on the Subject Vehicles.
Daimler employees regularly communicated with employees of defendant Mercedes-Benz USA
LLC regarding the engine used in the Subject Vehicles and regarding the Subject Vehicles.
Daimler, either directly or through its predecessors and agents, has regularly submitted
information to CARB, including applications for Executive Orders. Daimler has also regularly
participated in meetings with CARB, including in person, via telephone, or through
videoconferencing technology, including in connection with applications for Executive Orders.
Daimler has also regularly corresponded or otherwise communicated with CARB, including in
connection with applications for Executive Orders.

16. Mercedes-Benz USA, LLC (“MB USA”) is a limited liability company formed
under the laws of the State of Delaware. MB USA acts as the sole distributor for Mercedes-Benz
vehicles throughout California, purchasing those vehicles from Daimler for sale throughout
California. MB USA, along with and through its subsidiaries, designs, engineers, manufactures,

imports, distributes, sells, and leases vehicles under various brands, including Mercedes-Benz.
6

 

COMPLAINT — CALIFORNIA v. DAIMLER AG, ET AL.

 
So Oo ON HUA FP WY NY —

NM NY NY KN NY YN NN WN DN KF KF HF YF KF SE OSE OSE ES
oN DO UN BP WH NY S& CO UO WNANQI Dn fF WY

 

Case 1:20-cv-02565 Document1 Filed 09/14/20 Page 7 of 48

MB USA has its headquarters and principal place of business in Sandy Springs, Georgia. MB
USA, either directly or through its subsidiaries, predecessors, and agents, arranged for sale or
delivery of its diesel vehicles under the brand Mercedes-Benz, among others, to the United States
for sale throughout California. MB USA, either directly or through its subsidiaries, predecessors,
and agents: (a) designed the Bluetec diesel engine systems incorporated into the Subject Vehicles;
(b) has regularly submitted information to CARB, including applications for Executive Orders;
(c) has regularly participated in meetings with CARB, including in person, via telephone, or
through videoconferencing technology, including in connection with applications for Executive
Orders; and (d) has regularly corresponded or otherwise communicated with CARB, including in
connection with applications for Executive Orders.

af. At all relevant times, each Defendant acted individually and jointly with every
other named Defendant in committing the acts alleged in this Complaint.

18, At all relevant times, each Defendant acted: (a) as a principal; (b) under express
or implied agency; and/or (c) with actual or ostensible authority to perform the acts alleged in this
Complaint on behalf of every other named Defendant.

19. At all relevant times, some or all Defendants acted as the agent of the others, and
all Defendants acted within the scope of their agency if acting as an agent of another.

20. At all relevant times, each Defendant knew or should have known that the other
Defendant was engaging in or planned to engage in the violations of law alleged in this
Complaint. Despite knowing that the other Defendant was engaging in such unlawful conduct (or
despite the fact that they should have known that the other Defendants were engaging in unlawful
conduct), each Defendant nevertheless facilitated the commission of those unlawful acts. Each
Defendant intended to and did encourage, facilitate, or assist in the commission of the unlawful
acts, and thereby aided and abetted the other Defendant in the unlawful conduct.

21. Defendants have engaged in a conspiracy, common enterprise, and common

course of conduct, the purpose of which is and was to engage in the violations of law alleged in

7

 

COMPLAINT — CALIFORNIA v. DAIMLER AG, ET AL.

 
on NUN Ee WY NY

10
1]
12
13
14
15
16
17
18
19
20

22
23
24
25
26
27
28

 

Case 1:20-cv-02565 Document1 Filed 09/14/20 Page 8 of 48

this Complaint. The conspiracy, common enterprise, and common course of conduct continue to
the present.

22. The Defendants sold the Subject Vehicles to California Mercedes-Benz
authorized dealers. In turn, these dealers resold the Subject Vehicles to California customers for
use, registration, and resale. In some instances, these dealers leased the Subject Vehicles to
California customers for use in California.

23. The violations of law alleged in this Complaint occurred throughout the State of

California and the United States, including throughout this District.

BACKGROUND AND FACTUAL ALLEGATIONS

 

I. VEHICLE EMISSIONS POSE A SIGNIFICANT AIR POLLUTION CHALLENGE IN
CALIFORNIA

24. California has a long history of severe air pollution. In simplest terms, California
has tens of millions of residents, many of whom travel by automobile, and they are often
concentrated in large, urban areas surrounded by mountains. This topography traps vehicle
emissions containing harmful air pollutants, and the pollutants in the emissions further react with
other pollutants and California’s abundant sunlight to create ozone (smog), creating a serious air
quality problem that is harmful to human health, property, and the environment. NOx emissions
in California are a key contributor to ambient ozone and fine particulate matter pollution, which
are associated with premature deaths, increased hospitalizations, emergency room visits due to
exacerbation of chronic heart and lung diseases, and other serious health effects. A major
contributor to NOx emissions is combustion from diesel engines and vehicles, such as the Subject
Vehicles at issue in this Complaint.

25. The emission of air pollutants from motor vehicles is a primary cause of air
pollution in many parts of California, and the control and elimination of those air pollutants is of
prime importance for the protection and preservation of the public health, property, and the
environment.

26. California has long been at the forefront of researching, investigating, monitoring,

and regulating sources of air pollution, including automobile tailpipe emissions. Beginning in the

8

 

COMPLAINT — CALIFORNIA y. DAIMLER AG, ET AL.

 
cow N ON HP WN

oO Nw NY WN NH NH NN WN KY §— | — FF S| Se SE ES eS HO
oN DN UN Bh WON KH CO UO WOAH BDU fF WY NY

 

Case 1:20-cv-02565 Document1 Filed 09/14/20 Page 9 of 48

late 1950s and early 1960s, California enacted the nation’s first vehicle emission standards and
regulations. In 1971, California enacted the country’s first automobile NOx standards.

ZT. CARB was formed in 1967 and is charged with setting and implementing vehicle
emissions standards in California. California regulated vehicle emissions before the United States
Congress passed the CAA in 1970, and that statute provides that California is the only state
permitted to obtain a waiver from the federal government to adopt and enforce its own emission
standards that meet or exceed federal standards. 42 U.S.C. § 7543(b). California obtained such a
waiver and retained its authority to adopt and enforce its own emission standards, including those
at issue in this action.

28. Despite California’s efforts to combat air pollution over the past half century,
many regions of California continue to suffer from some of the worst air quality in the nation.
For example, the Central Valley and Los Angeles air basins remain out of attainment with federal
health-based ambient air quality standards that target NOx, particulate matter, and ozone, among
other pollutants. These pollutants negatively affect public health and welfare across a broad
demographic spectrum. California has gone to great lengths to combat air pollution, and it has
devoted significant state resources over decades to the effort.

II. CALIFORNIA’S REGULATION OF VEHICLE EMISSIONS

29. Under its unique, retained authority, California has continued to set strict
emissions standards and test procedures for vehicles imported or sold in California. California
has a special interest in assuring that only those new motor vehicles that meet the state’s stringent
emission standards and test procedures are sold, used, or registered in the state.

30. California Health and Safety Code § 43102 specifies that no new motor vehicle or
engine can be certified by CARB unless it meets the emission standards adopted by CARB under
the test procedures adopted by CARB. Section 43106 requires that each new motor vehicle or

engine required to meet the emission standards shall be, in all material respects, substantially the

same in construction as the test motor vehicle or engine, as the case may be, that has been

certified by CARB. Section 43150 declares that “only those new motor vehicles and new motor

9

 

COMPLAINT — CALIFORNIA v. DAIMLER AG, ET AL.

 
CoO WON Dn BP WN =

MO NO NO NHN HD HO KH KR RO ww wm
oN DN Nh HR WY NY SK CO CO OND UN Ff WwW NO —

 

Case 1:20-cv-02565 Document1 Filed 09/14/20 Page 10 of 48

vehicle engines which mect this state’s stringent emission standards and test procedures, and
which have been certified pursuant to this chapter, are used or registered in this state.” The
Subject Vehicles were certified to either the Low Emission Vehicle II (“LEV II”) standard or the
Low Emission Vehicle III (“LEV III”) standard.* The relevant “LEV II” standards are set forth
in 13 C.C.R. § 1961, the relevant “LEV III” standards are set forth in 13 C.C.R. § 1961.2, and test
procedures for the Subject Vehicles also are incorporated by reference in 13 C.C.R. §§ 1961 and
1961.2.

31. For model year 2001 through 2014 vehicles, 13 C.C.R. § 1961(d) incorporates by
reference the certification requirements and test procedures in the “California 2001 through 2014
Model Criteria Pollutant Exhaust Emission Standards and Test Procedures and 2009 through
2016 Model Greenhouse Gas Exhaust Emission Standards and Test Procedures for Passenger
Cars, Light-Duty Trucks and Medium-Duty Vehicles” (“2001-2014 Test Procedures”). The 2001-
2014 Test Procedures require manufacturers to, among other things, list all AECDs installed on
their vehicles, including a justification for each AECD, the parameters the AECDs sense and
control, a detailed justification of each AECD that results in a reduction in effectiveness of the
emission control system, and a rationale for why the AECD is not a defeat device. The 2001-2014
Test Procedures incorporate 40 C.F.R. §§ 86.1809-01, 86.1809-10, and 86.1809-12, which
prohibit the use of a defeat device in any new light-duty vehicle and certain other vehicles.

32. For model year 2015 and later vehicles, 13 C.C.R. § 1961.2(d) incorporates by
reference the certification requirements and test procedures in the “California 2015 and
Subsequent Model Criteria Pollutant Exhaust Emission Standards and Test Procedures and 2017
and Subsequent Model Greenhouse Gas Exhaust Emission Standards and Test Procedures for
Passenger Cars, Light-Duty Trucks, and Medium-Duty Vehicles” (“2015 Test Procedures”). The
2015 Test Procedures require manufacturers to, among other things, list all AECDs installed on

their vehicles, including a justification for each AECD, and a rationale for why the AECD is nota

 

4 All Subject Vehicles were certified to the “LEV II” standard, except for the 4-cylinder
Sprinters (MY 2014-2016) and the GLK 250 Bluetec 4MATIC (MY 2013-2015), which were
certified to the “LEV III” standard.

10

 

COMPLAINT — CALIFORNIA v. DAIMLER AG, ET AL.

 
—_

Oo mon DWN FP WW LY

NY NY NO NY WN NY WN NN DN HF KF S| KS KF SE OSE OSES SS lS
oN OO A BR WwW NY KF OO WN DH FF WN KF &

 

Case 1:20-cv-02565 Document1 Filed 09/14/20 Page 11 of 48

defeat device. The 2015 Test Procedures incorporate 40 C.F.R. §§ 86.1809-01, 86.1809-10, and
86.1809-12, which prohibit the use of a defeat device in any new light duty vehicle and certain
other vehicles.

33. California law requires that each make and model year of vehicle comply with
California’s emissions standards and be certified by CARB before being imported, delivered,
purchased, acquired, received, offered, rented, leased, or sold for use, registration, or resale in
California.

34, California Health and Safety Code §§ 43151, 43152, and 43153 generally prohibit
importing, delivering, selling, or leasing new motor vehicles for use, registration, or resale in
California, or attempting or assisting in any of the above such acts, unless such motor vehicles
have been certified by CARB and comply with California’s emissions standards and other
requirements.

35. CARB administers a certification program designed to prevent the introduction of
new motor vehicles into California that do not satisfy applicable emission standards. Under this
program, CARB reviews applications submitted for new motor vehicles and certifies them by
issuing Executive Orders.

36. To obtain an Executive Order, a manufacturer must submit an application to
CARB for each model year and for each test group of vehicles that it intends to import, deliver,
purchase, rent, lease, acquire, receive, or sell in California. Manufacturers are prohibited from
taking any of these actions unless such motor vehicles have been certified through an Executive
Order issued by CARB.

37. To be certified, a vehicle manufacturer must demonstrate that each vehicle’s
exhaust and evaporative emission control systems are durable and will comply with the applicable
emission and evaporative emission standards for the vehicle’s useful life. The manufacturer
demonstrates this through durability and certification testing of sample vehicles. This

certification process is comprehensive—CARB evaluates compliance with numerous

11

 

COMPLAINT — CALIFORNIA v. DAIMLER AG, ET AL.

 
Go Oo WON DA FP WYN =

NO NY bP NY NHN NHN NN DN WN §— F FF KS SE Se Se Se
Co tT ON RN BR OH NY KH CO DO WOAH DU FW NY =

 

Case 1:20-cv-02565 Document1 Filed 09/14/20 Page 12 of 48

requirements in addition to tail-pipe emissions, including regulations for on-board diagnostic,
anti-tampering, labeling, and warranties.

38. California’s certification requirements and test procedures require, among other
things, that an automobile manufacturer disclose in its certification applications all AECDs
present in the vehicle. As defined in 40 C.F.R. § 86.1803-01 and incorporated into California
law, an AECD is “any element of design that senses temperature, vehicle speed, engine RPM,
transmission gear, manifold vacuum, or any other parameter for the purpose of activating,
modulating, delaying, or deactivating the operation of any part of the emission control system.”
All AECDs must be disclosed so that CARB may properly evaluate them for, among other things,
their effect on emissions, their purpose, and their effect on vehicle components and durability.

39. California’s certification requirements and test procedures also prohibit the use of
defeat devices. As set out in 40 C.F.R. § 86.1803-01 and incorporated into California law, a
defeat device is an AECD that reduces the effectiveness of the emission control system under
conditions that may reasonably be expected to be encountered during normal vehicle operation
and use and does not meet one of four exceptions set forth in the regulations. Vehicles equipped
with defeat devices will not be certified.

40. California’s certification requirements and test procedures require an on-board
diagnostic system that meets regulatory requirements, is designed to test that the emissions
control system is working properly, and, when a malfunction is detected, alerts owners via a
“check engine” light of needed service and informs mechanics of the cause of the malfunction. In
California, most newer cars (model year 2000 and newer) no longer require tailpipe testing during
smog checks; these cars are now simply connected to an on-board diagnostic scanner to detect
malfunctions. Because of this reliance on on-board diagnostic scans to detect problems, if the on-
board diagnostic system is not operating properly (or was not designed to operate properly), the
vehicles may pass smog checks even though they possess significant deficiencies.

41. The on-board diagnostic regulations permit CARB to certify vehicles even though

the vehicles do not fully comply with one or more of the requirements set forth in the on-board

12

 

COMPLAINT — CALIFORNIA vy. DAIMLER AG, ET AL.

 
co Oo wm ND NH FP WY YN =

NO NY NY NY NY NY NN NY | FF KF FSF KF SF EO SE ES
CNA mM BP we NY KF COO WON DUH FW NY

 

Case 1:20-cv-02565 Document1 Filed 09/14/20 Page 13 of 48

diagnostic regulations, unless the deficiency would make the vehicle subject to an ordered recall.
See 13 C.C.R. § 1968.2(k). As set out in the regulations, among other things, CARB considers
the extent to which the on-board diagnostic requirements are satisfied, and the manufacturer must
demonstrate a good faith effort to meet the on-board diagnostic requirements in full and come
into compliance as expeditiously as possible. The regulations require manufacturers to pay fines
on a per deficiency, per vehicle basis for each deficiency in excess of two granted by CARB at

the time of certification.

Ill. DEFENDANTS INCORPORATED AECDSs AND DEFEAT DEVICES INTO THE SUBJECT
VEHICLES AND FAILED TO DISCLOSE THEM TO CARB

A. Design and Manufacture of the Subject Vehicles
42. While diesel engines have the potential to offer certain benefits over comparably

sized gasoline engines—for example, better fuel economy and increased power—the combustion
process leads to greater production of NOx. Automobile manufacturers use various strategies to
reduce NOx tailpipe emissions in diesel engine vehicles.

43. The Subject Vehicles incorporate two primary NOx reduction strategies:

a. Exhaust Gas Recirculation (“EGR”). Through this process, a portion of the
exhaust gas (which has lower oxygen content) is fed back into the combustion chamber, lowering
the combustion temperature inside the cylinder. This reduces the rate of NOx formation, but it can
also increase the level of particulate matter produced by the combustion.

b. Selective Catalytic Reduction (“SCR”). SCR uses an aqueous urea solution,
also known as diesel exhaust fluid (“DEF”), as a reducing agent. The fluid is stored in a separate
tank in the vehicle that requires periodic refilling. The DEF reacts in the exhaust to produce
ammonia and carbon dioxide. The NOx reacts with ammonia to yield nitrogen and water. SCR is
an example of an after-treatment system, which treats exhaust gas after combustion but before
release into the environment from the tailpipe.

44. Like most modern vehicles, the Subject Vehicles also contain an electronic
engine control unit (“ECU”) and transmission control unit (“TCU”). The ECU processes

numerous data inputs and coordinates and controls the engine and emissions systems. ECUs are
13

 

COMPLAINT — CALIFORNIA v. DAIMLER AG, ET AL.

 
CoC eo NI DA BP WwW NO =

Nw No NY NY NY NHN NO | FF HF KF KF FE FE OES ES

 

Case 1:20-cv-02565 Document1 Filed 09/14/20 Page 14 of 48

essentially computers, sometimes described as the “brains” of the vehicle. The software that runs
on the ECU includes numerous variables that can be set by the manufacturer through a process
known as calibration. These calibrated variables include thresholds and enabling and disabling
conditions, many of which alter the way that the engine, emissions control system, and on-board
diagnostic system operate. The collection of all of the settings for each of the software variables
is known as a calibration.

45. ECU software that senses inputs like ambient temperature, motive speed, engine
revolutions per minute, transmission gear, or any other parameter for the purpose of activating,
modulating, delaying, or deactivating the operation of any part of the emission control system is
an AECD. The ECU software in the Subject Vehicles incorporates various AECDs. As
described below, Defendants did not disclose some of these AECDs to CARB at all, and even
when Defendants disclosed the existence of the AECDs or certain information about them,
Defendants did not disclose them fully and accurately.

46. During regulated emission testing cycles, the ECU software and calibrations
installed on the Subject Vehicles (including AECDs) operate the engine and emission control
systems—including the EGR and SCR processes—in such a way that emissions appear to be
compliant with CARB’s standards.

47. In conditions outside of the regulated emission testing cycles, however, the ECU
software and calibrations installed on the Subject Vehicles (including AECDs) operate in such a
way that the effectiveness of the emission control system is reduced—that is, the engine and
after-treatment systems operate in a way that produces increased NOx emissions. The extent of
the increase depends on various factors, including the particular Subject Vehicle and the driving
conditions.

48. Defendants purchased the ECUs and ECU software for the subject vehicles from
Robert Bosch GmbH and/or Robert Bosch LLC (collectively, “Bosch”).

14
COMPLAINT — CALIFORNIA v. DAIMLER AG, ET AL.

 
Oo montana un ff WY =

Oo NON NY NY NY NY NN NN KF KF KF TF SF YF KE PE Eh he
oN AO MW BH NYO KH COD CO WAN BDH fF WN | O&

Case 1:20-cv-02565 Document1 Filed 09/14/20 Page 15 of 48

49, Defendants coordinated with Bosch regarding ECU software changes for the

Subject Vehicles. Defendants also worked with Bosch on calibrating the Subject Vehicles,

including calibrating the on-board diagnostic system.

50. Defendants, and each of them, manufactured, calibrated, imported, marketed,

sold, and leased the Subject Vehicles.

51. The Subject Vehicles are identified in the table below:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Model Year Model Test Group
2009 SE SATE eee 9MBXT03.0U2B
2009 ML 320 Bluetec/ R 320 Bluetec 9MBXT03.0U2A
2010 Spaia ee oe AMBXT03.0HD2
56 Sprinter 2500 CDI Sprinter 3500 CDI pete
2010 SLSo0 Blnees AMBXT03.0U2B
2010 ML 350 Bluetec/ R 350 Bluetec AMBXT03.0U2A
2011 R 350 Bluetec seine ML 350 Bluetec BMBXT03.0U2A
an Sprinter 2500 CDI/ Sprinter 3500 CDI adasbrnesnast
2011 Spey 220). BMBXT03.0HD2
011 GL 350 Bluetec 4MATIC BMBXT03.0U2B
2011 EN TEieie BMBXV03.0U2B
2012 Rom oge CMBXV03.0U2B
2012 ML 350 Bluetec 4MATIC CMBXT03.0U2A
3012 S 350 Bluetec 4MATIC CMBXV03.0U2A
2012 GL 350 Bluetec eRe: R 350 Bluetec CMBXT03.0U2B
2012 Cp ee CMBXT03.0HD2
ans Sprinter 2500 CDI/ Sprinter 3500 CDI ES

 

15

 

COMPLAINT — CALIFORNIA v. DAIMLER AG, ET AL.

 

 
Oo ON DU FP WY NY =

oN AON A BP WwW NYO KH OO wWwN DUN FW N FF CS

Case 1:20-cv-02565 Document1 Filed 09/14/20 Page 16 of 48

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2013 spumier S00ED DMBXT03.0HD2
013 Sprinter 2500 CDI/ Sprinter 3500 CDI DMBXT03.0HD1
2013 S 350 Bluetec 4MATIC DMBXV03.0U2A
GL 350 Bluetec 4MATIC/ ML 350 Bluetec
2013 AMATIC DMBXT03.0U2A
4
3013 GLK 250 Bluetec 4MATIC DMBXT02.2U2A
2013 B Son Buster DMBXV03.0U2B
7014 Sprinter 3500 CDI/ Sprinter 2500 CDI EMBXT02.2HD1
2014 Sprinter A200 OY EMBXT02.2HD2
2014 Sprinter 3500 CDI/ Sprinter 2500 CDI EMBXT03.0HD1
2014 Sptdnis 220) CHI EMBXT03.0HD2
GL 350 Bluetec 4MATIC/ ML 350 Bluetec
2014 AMATIC EMBXT03.0U2A
E 250 Bluetec/ E 250 Bluetec 4MATIC/
2014 GLK 250 Bluetec 4MATIC EMBAI02-2U24
2015 Sprinter 3500 CDI Cargo Van/ Sprinter 3500 FMBXT02.1HD2
CDI RV
Sprinter 2500 CDI Cargo Van/ Sprinter 2500
one CDI Coach/ Sprinter 3500 CDI Cargo Van Eee ee
E 250 Bluetec/ E 250 Bluetec 4MATIC/
a0%5 GLK 250 Bluetec 4MATIC aac hic
ML 250 Bluetec 4MATIC/ ML 250 Bluetec
2015 AMATIC Base FMBXT02.1U2A
GL 350 Bluetec 4MATIC/ ML 350 Bluetec
2015 AMATIC FMBXT03.0U02A
2015 Sprinter 3500 CDI/ Sprinter 2500 CDI FMBXT03.0HD1
2015 Sprinter 1800 SD FMBXT03.0HD2
2015 Sprinter 2500 CDI 4x4 FMBXT03.0HD3
2015 SPOT SOON CDT Sx4 FMBXT03.0HD4
2016 ape GMBXT02.1HD4
16

 

COMPLAINT — CALIFORNIA v. DAIMLER AG, ET AL.

 

 
—

CoO wm NUN KO HB OW NY

NO NW NN It NM N NY NY | = | YE SES SESS Eh
oN DWN UN BP WN KF CO OO WON KD UN F&F W NY =

Case 1:20-cv-02565 Document1 Filed 09/14/20 Page 17 of 48

 

 

 

 

 

 

 

 

 

 

 

2016 Sprinter 2500 CDI/ Sprinter 3500 CDI GMBXT02.1HD3
2016 Bpratier 3209S) GMBXT02.1HD2
wre Sprinter 2500 CDI/ Sprinter 3500 CDI ii iet ea vetist
2016 E 250 Bluetec/ E 250 Bluetec 4MATIC GMBXV02.1U2B
2016 ipeibhts tibiae, GMBXT02.1U2A
ee ee
2016 pprahe See GMBXT03.0HD2
aii Sprinter 2500 CDI/ Sprinter 3500 CDI east OaDi
2016 Sprinter 3500 CDI 4x4 GMBXT03.0HD4
2016 Spee Oo CRIs GMBXT03.0HD3

 

 

 

 

B. The Applications for Executive Orders Submitted to CARB Failed to
Disclose AECDs

52.

To apply for Executive Orders from CARB to sell the Subject Vehicles in

California, Defendants submitted applications and supporting materials to CARB and

communicated with CARB regarding the Subject Vehicles.

53.

Daimler and MB USA employees or managers were involved with creating or

approving the submissions to CARB by Daimler and MB USA.

54.

Among other things, the application materials submitted by Defendants identified

certain AECDs and provided some information on those AECDs, The following AECDs,

however, were either not disclosed to CARB, or, if the AECDs or parts of the AECDs were

disclosed, they were not disclosed fully and accurately:

a.

AECD No. 1 (alternative SCR dosing modes used depending on specific
parameters that recognize test cycles);
AECD No. 2 (vehicle placed in pre-control mode when certain SCR temperature

or integrated NOx parameters are met);

17

 

COMPLAINT - CALIFORNIA v. DAIMLER AG, ET AL.

 

 
 

Case 1:20-cv-02565 Document1 Filed 09/14/20 Page 18 of 48

. AECD No. 3 (multiple restart strategy used to determine if vehicle is on test

cycle);

. AECD No. 4 (reduction of DEF dosing when vehicle operation correlates with real

world driving);

. AECD No. 5 (suppression of portions of SCR monitor during FTP test cycle);

AECD No. 6 (accelerates intrusive on-board diagnostic monitors during UDC test

cycle);

. AECD No. 7 (suppresses intrusive on-board diagnostic monitors during HWY,

US06, and FTP test cycles);

. AECD No. 8 (advances DEF injection timing if certain parameters are met);

AECD No. 9 (defaults to full DEF dosing and full ammonia slip while vehicle is
on FTP Test cycle);
AECD No. 10 (forces higher DEF dosing after engine start if engine off time

coordinates with test procedure);

. AECD No. 11 (DEF dosing increased when vehicle on test cycle);

AECD No, 12 (artificial increase of NOx conversion efficiency when vehicle on

test cycle);

. AECD No. 13 (targets higher SCR conversion efficiency under certain on-cycle

SCR temperature and exhaust gas mass flow conditions);

. AECD No. 14 (reduces target efficiency rate as SCR catalyst ages);

. AECD No. 15 (reduction of ammonia storage and SCR-related efficiency with

vehicle age);

. AECD No. 16 (intrusive action to prevent completion of SCR monitoring);

. AECD No. 17 (Ammonia storage lowered from catalyst following drop in SCR

efficiency during fill mode);

AECD No. 18 (EGR Shut-off for component protection);

18

 

COMPLAINT — CALIFORNIA v. DAIMLER AG, ET AL.

 
Co Oo WON DN UN HR WY NY =

oO NM NY NY KV NY N HK NO | | FEF FEF FEF ESE EO ESO
CNH nH FF WN —-& Oo CO WON DUN FH WN —

 

Case 1:20-cv-02565 Document1 Filed 09/14/20 Page 19 of 48

55.

bb.

cc.

dd.

AECD No. 19 (changes the start of fuel injection timing based on the engine
turbocharge boost);

AECD No. 20 (reduction in rail pressure depending on ambient pressure);

AECD No. 21 (ammonia drained from SCR catalyst immediately before
regeneration);

AECD No. 22 (Release of pilot injections depending on coolant temperature and

transmission gear);

. AECD No, 23 (Pilot injection quantities modulation dependent on coolant

temperature)’

AECD No. 24 (Pilot injection pauses modulation dependent on coolant
temperature and ambient pressure);

AECD No. 25 (Close post injection shut-off dependent on coolant temperature and
ambient pressure);

AECD No. 26 (Air path adaption);

. AECD No. 27 (EGR shut-off at high load/low engine speed);

AECD No. 28 (Variable swirl modulation dependent on coolant temperature and
ambient pressure);

AECD No. 29 (Boost pressure reduction/limitation dependent on intake air
temperature, ambient pressure and air volume flow); and

AECD No, 30 (Compressor surge prevention).

These 30 AECDs—operating alone or in combination with each other—

detrimentally affect the emission control system of the Subject Vehicles.

56.

One or more of the AECDs, including AECD No. 4 (Bit 15) and AECD No. 13

(Bit 2), qualify as “defeat devices” in violation of California law, either operating alone or in

combination with each other: they reduce the effectiveness of the Subject Vehicles’ emission

control systems and cause the vehicles to emit increased NOx under certain real world driving

conditions other than those encountered during regulatory emission tests.

19

 

COMPLAINT — CALIFORNIA vy. DAIMLER AG, ET AL.

 
 

Case 1:20-cv-02565 Document1 Filed 09/14/20 Page 20 of 48

57. Defendants did not disclose AECD No. 1, which was installed in all Subject
Vehicles, in their applications for certification submitted to CARB for all Subject Vehicles.

58. Defendants did not disclose AECD No. 2 in their applications for certification
submitted to CARB for the following Subject Vehicles in which AECD No. 2 was installed: MY
2009 ML320 Bluetec; MY 2009 GL320 Bluetec; MY 2010 ML350 Bluetec MY 2012 GL350
Bluetec; MY 2013 GL350 Bluetec 4MATIC; MY 2014 GLK250 Bluetec 4MATIC; MY 2015
Sprinter 3500 CDI Cargo Van/ Sprinter 3500 CDI RV; MY 2015 Sprinter 2500 CDI Cargo Van/
Sprinter 2500 CDI Coach/ Sprinter 3500 CDI Cargo Van; MY 2015 Sprinter 3500 CDI/ Sprinter
2500 CDI; MY 2015 Sprinter 3500 CD; MY 2015 Sprinter 2500 CDI 4x4; MY 2015 Sprinter
3500 CDI 4x4; MY 2015 GL350 Bluetec 4MATIC; MY 2015 GLK250 Bluetec 4MATIC; MY
2015 E250 Bluetec; MY 2015 ML250 Bluetec 4MATIC; MY 2016 Sprinter 2500 CDI; MY 2016
Sprinter 3500 CDI 4x4; MY 2016 Sprinter 2500 CDI 4x4; and MY 2016 Sprinter 3500 CDI.

59. Defendants did not disclose AECD No. 3 in their applications for certification
submitted to CARB for the following Subject Vehicles in which AECD No. 3 was installed: MY
2010 ML350 Bluetec; MY 2010 GL350 Bluetec; MY 2011 E350 Bluetec; MY 2011 GL350
Bluetec 4MATIC; MY 2012 GL350 Bluetec 4MATIC; MY 2013 GL350 Bluetec 4MATIC; MY
2014 GL350 Bluetec 4MATIC; MY 2014 GLK250 Bluetec 4MATIC; MY 2015 GLK250
Bluetec 4MATIC; MY 2015 E250 Bluetec; MY 2015 ML250 Bluetec 4MATIC; MY 2015
Sprinter 2500 CDI and 3500 CDI; and MY 2015 GL350 Bluetec 4MATIC.

60. Defendants did not disclose AECD No. 4 in their applications for certification
submitted to CARB for the following Subject Vehicles in which AECD No. 4 was installed: MY
2009 GL320 Bluetec; MY 2009 ML320 Bluetec; MY 2010 ML350 Bluetec; MY 2011 E350
Bluetec; MY 2012 GL350 Bluetec 4MATIC; MY 2013 GL350 Bluetec 4MATIC; MY 2014
GLK250 Bluetec 4MATIC; MY 2015 GL350 Bluetec 4MATIC; MY 2015 GLK250 Bluetec
4MATIC; MY 2015 E250 Bluetec; MY 2015 ML250 Bluetec 4MATIC; MY 2015 Sprinter 2500
CDI; MY 2015 GLK250 Bluetec 4MATIC; MY 2015 GL350 Bluetec 4MATIC; and MY 2015
E250 Bluetec.

20

 

COMPLAINT — CALIFORNIA v. DAIMLER AG, ET AL.

 
 

oo wm NO A BP Ow NY =

wWoN WN NU NIN NH HS HS FS eS PS eS PS eS SS
oN AOA BP WO NeK COCO weN DMN FW YN

 

Case 1:20-cv-02565 Document1 Filed 09/14/20 Page 21 of 48

61, Defendants did not disclose AECD No. 5 in their applications for certification
submitted to CARB for the following Subject Vehicles in which AECD No. 5 was installed: MY
2009 ML320 Bluetec; MY 2009 GL320 Bluetec; MY 2010 ML350 Bluetec; MY 2011 E350
Bluetec; MY 2012 GL350 Bluetec 4MATIC; MY 2013 GL350 Bluetec 4MATIC; MY 2013
GLK250 Bluetec 4MATIC: MY 2014 GLK250 Bluetec 4MATIC; MY 2015 GLK250 Bluetec
AMATIC: MY 2015 E250 Bluetec; MY 2015 ML250 Bluetec 4MATIC; MY 2015 GL350
Bluetec 4MATIC; MY 2015 Sprinter 2500 CD] and 3500 CDI; MY 2015 GLK250 Bluetec
A4MATIC; and MY 2016 Sprinter 2500 CDI and 3500 CDI.

62. Defendants did not disclose AECD No. 6 in their applications for certification
submitted to CARB for the following Subject Vehicles in which AECD No. 6 was installed: MY
2012 GL350 Bluetec 4MATIC; MY 2013 GL350 Bluetec 4MATIC; MY 2013 GLK250 Bluetec
AMATIC: MY 2014 GLK250 Bluetec 4MATIC; MY 2015 GLK250 Bluetec 4MATIC; MY 2015
E250 Bluetec; MY 2015 ML250 Bluetec 4MATIC; MY 2015 GL350 Bluetec 4MATIC; and MY
2015 Sprinter 2500 CDI and 3500 CDI.

63. Defendants did not disclose AECD No. 7 in their applications for certification
submitted to CARB for the following Subject Vehicles in which AECD No, 7 was installed: MY
2013 GLK250 Bluetec 4MATIC; MY 2014 GLK250 Bluetec 4MATIC; MY 2015 GLK250
Bluetec 4MATIC: MY 2015 ML250 Bluetec 4MATIC; MY 2015 GL350 Bluetec 4MATIC; and
MY 2015 E250 Bluetec 4MATIC”.

64, Defendants did not disclose AECD No. 8 in their applications for certification
submitted to CARB for the following Subject Vehicles in which AECD No. 8 was installed: MY
2010 Sprinter 2500 CDI and 3500 CDI; MY 2011 Sprinter 2500 CDI and 3500 CDI; MY 2012
Sprinter 2500 CDI and 3500 CDI; MY 2013 Sprinter 2500 CDI and 3500 CDI; MY 2013
GL350 Bluetec 4MATIC: MY 2014 Sprinter 2500 CDI and 3500 CDI; MY 2014 GL350 Bluetec
4MATIC: MY 2015 GL350 Bluetec 4MATIC; MY 2015 Sprinter 2500 CDI and 3500 CDI; and
MY 2016 Sprinter 2500 CDI and 3500 CDI.

 

> AECD No. 7 is present but inactive in MY 2015 E250 Bluetec 4MATIC.
21

 

COMPLAINT — CALIFORNIA v. DAIMLER AG, ET AL,

 
 

—

CoO ON DO UN Fe WY NY

oN) NOt EROS BRO RS DO OND ee ee ee
Oo NA A BeBe N SK COO ON DYN F&F Ww NY

 

Case 1:20-cv-02565 Document1 Filed 09/14/20 Page 22 of 48

65, Defendants did not disclose AECD No. 9, which was installed in all Subject
Vehicles, in their applications for certification submitted to CARB for all Subject Vehicles.

66. Defendants did not disclose AECD No. 10 in their applications for certification
submitted to CARB for the following Subject Vehicles in which AECD No. 10 was installed: MY
2015 GL350 Bluetec 4MATIC.

67. Defendants did not disclose AECD No. 11 in their applications for certification
submitted to CARB for the following Subject Vehicles in which AECD No. 11 was installed: MY
2015 GLK250 Bluetec 4MATIC.

68. Defendants did not disclose AECD No. 12 in their applications for certification
submitted to CARB for the following Subject Vehicles in which AECD No. 12 was installed: MY
2015 GLK250 Bluetec 4MATIC.

69. Defendants did not disclose AECD No. 13 in their applications for certification
submitted to CARB for the following Subject Vehicles in which AECD No. 13 was installed:

MY 2015 GL350 Bluetec 4MATIC.

70. Defendants did not disclose AECD No. 14 in their applications for certification
submitted to CARB for the following Subject Vehicles in which AECD No. 14 was installed:

MY 2009 GL320 Bluetec; MY 2009 R320 Bluetec; MY 2010 GL350 Bluetec; MY 2011 GL350
Bluetec 4MATIC; MY 2012 GL350 Bluetec 4MATIC; and MY 2012 R350 Bluetec 4MATIC.

71. Defendants did not disclose AECD No. 15 in their applications for certification
submitted to CARB for the following Subject Vehicles in which AECD No. 15 was installed:
MY 2013 E350 Bluetec; MY 2013 Sprinter 2500 CDI; and MY 2013 Sprinter 3500 CDI.

72. Defendants did not disclose AECD No. 16 in their applications for certification
submitted to CARB for the following Subject Vehicles in which AECD No. 16 was installed: MY
2016 Sprinter 2500 CDI; and MY 2016 Sprinter 3500 CDI.

73. Defendants did not disclose AECD No. 17, which was installed in all Subject

Vehicles, in their applications for certification submitted to CARB for all Subject Vehicles.

22

 

COMPLAINT — CALIFORNIA v. DAIMLER AG, ET AL.

 
 

Case 1:20-cv-02565 Document1 Filed 09/14/20 Page 23 of 48

74, Defendants did not disclose AECD No. 18, which was installed in all Subject
Vehicles, in their applications for certification submitted to CARB for all Subject Vehicles.

75. Defendants did not disclose AECD No. 19 in their applications for certification
submitted to CARB for the following Subject Vehicles in which AECD No. 19 was installed: MY
2010 Sprinter 2500 CDI; MY 2010 Sprinter 3500 CDI; MY 2011 Sprinter 2500 CDI; MY 2011
Sprinter 3500 CDI, MY 2012 Sprinter 2500 CDI; MY 2012 Sprinter 3500 CDI; MY 2013
Sprinter 2500 CDI; MY 2013 Sprinter 3500 CDI; MY 2014 Sprinter 2500 CDI; MY 2014
Sprinter 3500 CDI; MY 2015 Sprinter 2500 CDI Cargo Van; MY 2015 Sprinter 2500 CDI
Coach; MY 2015 Sprinter 3500 CDI Cargo Van; MY 2015 Sprinter 3500 CDI; MY 2015 Sprinter
3500 CDI 4x4; MY 2015 Sprinter 3500 CDI 4x4; MY 2016 Sprinter 3500 CDI; MY 2016
Sprinter 2500 CDI; MY 2016 Sprinter 3500 CDI 4x4; and MY 2016 Sprinter 2500 CDI 4x4.

76. Defendants did not disclose AECD No. 20 in their applications for certification
submitted to CARB for the following Subject Vehicles in which AECD No. 20 was installed: MY
2010 Sprinter 2500 CDI; MY 2010 Sprinter 3500 CDI; MY 2011 Sprinter 2500 CDI; MY 2011
Sprinter 3500 CDI; MY 2012 Sprinter 2500 CDI; MY 2012 Sprinter 3500 CDI; MY 2013
Sprinter 2500 CDI; MY 2013 Sprinter 3500 CDI; MY 2014 Sprinter 2500 CDI, MY 2014
Sprinter 3500 CDI; MY 2015 Sprinter 2500 CDI Cargo Van; MY 2015 Sprinter 2500 CDI
Coach; MY 2015 Sprinter 3500 CDI Cargo Van; MY 2015 Sprinter 3500 CDI; MY 2015 Sprinter
3500 CDI 4x4; MY 2015 Sprinter 3500 CDI 4x4; MY 2016 Sprinter 3500 CDI; MY 2016
Sprinter 2500 CDI; MY 2016 Sprinter 3500 CDI 4x4; and MY 2016 Sprinter 2500 CDI 4x4.

Ts Defendants did not disclose AECD No. 21 in their applications for certification
submitted to CARB for the following Subject Vehicles in which AECD No. 21 was installed: MY
2013 GL350 Bluetec 4MATIC; MY 2014 GLK 250 Bluetec 4MATIC; MY 2015 GL350 Bluetec
4MATIC; MY 2015 GLK 250 Bluetec 4MATIC; MY 2015 E250 Bluetec; and MY 2015 ML250
Bluetec 4MATIC.

78. Defendants did not disclose AECD No. 22 in their applications for certification

submitted to CARB for the following Subject Vehicles in which AECD No. 22 was installed: MY

23

 

COMPLAINT — CALIFORNIA v. DAIMLER AG, ET AL.

 
CO ON DN BW NY

nA FW NYO &§ CO OO wWonN KH WH BP W HPO —

N NN W
aon aD

 

 

Case 1:20-cv-02565 Document1 Filed 09/14/20 Page 24 of 48

2010 Sprinter 2500 CDI; MY 2010 Sprinter 3500 CDI; MY 2011 Sprinter 2500 CDI; MY 2011
Sprinter 3500 CDI; MY 2012 Sprinter 2500 CDI; MY 2012 Sprinter 3500 CDI: MY 2013
Sprinter 2500 CDI; MY 2013 Sprinter 3500 CDI; MY 2014 Sprinter 2500 CDI; MY 2014
Sprinter 3500 CDI; MY 2015 Sprinter 2500 CDI Cargo Van; MY 2015 Sprinter 2500 CDI
Coach; MY 2015 Sprinter 3500 CDI Cargo Van; MY 2015 Sprinter 3500 CDI: MY 2015 Sprinter
3500 CDI 4x4; MY 2015 Sprinter 3500 CDI 4x4; MY 2016 Sprinter 3500 CDI; MY 2016
Sprinter 2500 CDI; MY 2016 Sprinter 3500 CDI 4x4; and MY 2016 Sprinter 2500 CDI 4x4.

79, Defendants did not disclose AECD No. 23 in their applications for certification
submitted to CARB for the following Subject Vehicles in which AECD No. 23 was installed: MY
2010 Sprinter 2500 CDI; MY 2010 Sprinter 3500 CDI; MY 2011 Sprinter 2500 CDI; MY 2011
Sprinter 3500 CDI; MY 2012 Sprinter 2500 CDI; MY 2012 Sprinter 3500 CDI; MY 2013
Sprinter 2500 CDI; MY 2013 Sprinter 3500 CDI; MY 2014 Sprinter 2500 CDI; MY 2014
Sprinter 3500 CDI; MY 2015 Sprinter 2500 CDI Cargo Van; MY 2015 Sprinter 2500 CDI
Coach; MY 2015 Sprinter 3500 CDI Cargo Van; MY 2015 Sprinter 3500 CDI; MY 2015 Sprinter
3500 CDI 4x4; MY 2015 Sprinter 3500 CDI 4x4; MY 2016 Sprinter 3500 CDI; MY 2016
Sprinter 2500 CDI; MY 2016 Sprinter 3500 CDI 4x4; and MY 2016 Sprinter 2500 CDI 4x4.

80. Defendants did not disclose AECD No. 24 in their applications for certification
submitted to CARB for the following Subject Vehicles in which AECD No. 24 was installed: MY
2010 Sprinter 2500 CDI; MY 2010 Sprinter 3500 CDI; MY 2011 Sprinter 2500 CDI; MY 2011
Sprinter 3500 CDI; MY 2012 Sprinter 2500 CDI; MY 2012 Sprinter 3500 CDI; MY 2013
Sprinter 2500 CDI; MY 2013 Sprinter 3500 CDI; MY 2014 Sprinter 2500 CDI; MY 2014
Sprinter 3500 CDI; MY 2015 Sprinter 2500 CDI Cargo Van; MY 2015 Sprinter 2500 CDI
Coach; MY 2015 Sprinter 3500 CDI Cargo Van; MY 2015 Sprinter 3500 CDI; MY 2015 Sprinter
3500 CDI 4x4; MY 2015 Sprinter 3500 CDI 4x4; MY 2016 Sprinter 3500 CDI; MY 2016
Sprinter 2500 CDI; MY 2016 Sprinter 3500 CDI 4x4; and MY 2016 Sprinter 2500 CDI 4x4.

81. Defendants did not disclose AECD No. 25 in their applications for certification

submitted to CARB for the following Subject Vehicles in which AECD No. 25 was installed: MY

24

 

COMPLAINT — CALIFORNIA v. DAIMLER AG, ET AL.

 
—

N NY NY NY N NY ND NO Ow ow ow io mmm
oN nM PF WN RK CHOCO AA KHUN PR WH KH COC CO OI DWH EB Ww Bb

 

 

 

Case 1:20-cv-02565 Document1 Filed 09/14/20 Page 25 of 48

2010 Sprinter 2500 CDI; MY 2010 Sprinter 3500 CDI; MY 2011 Sprinter 2500 CDI; MY 2011
Sprinter 3500 CDI; MY 2012 Sprinter 2500 CDI; MY 2012 Sprinter 3500 CDI; MY 2013
Sprinter 2500 CDI; MY 2013 Sprinter 3500 CDI; MY 2014 Sprinter 2500 CDI; MY 2014
Sprinter 3500 CDI; MY 2015 Sprinter 2500 CDI Cargo Van; MY 2015 Sprinter 2500 CDI
Coach; MY 2015 Sprinter 3500 CDI Cargo Van; MY 2015 Sprinter 3500 CDI; MY 2015 Sprinter
3500 CDI 4x4; MY 2015 Sprinter 3500 CDI 4x4; MY 2016 Sprinter 3500 CDI; MY 2016
Sprinter 2500 CDI; MY 2016 Sprinter 3500 CDI 4x4; and MY 2016 Sprinter 2500 CDI 4x4.

82, Defendants did not disclose AECD No. 26 in their applications for certification
submitted to CARB for the following Subject Vehicles in which AECD No. 26 was installed: MY
2010 Sprinter 2500 CDI; MY 2010 Sprinter 3500 CDI; MY 2011 Sprinter 2500 CDI; MY 2011
Sprinter 3500 CDI; MY 2012 Sprinter 2500 CDI; MY 2012 Sprinter 3500 CDI; MY 2013
Sprinter 2500 CDI; MY 2013 Sprinter 3500 CDI; MY 2014 Sprinter 2500 CDI; MY 2014
Sprinter 3500 CDI; MY 2015 Sprinter 2500 CDI Cargo Van; MY 2015 Sprinter 2500 CDI
Coach; MY 2015 Sprinter 3500 CDI Cargo Van; MY 2015 Sprinter 3500 CDI; MY 2015 Sprinter
3500 CDI 4x4; MY 2015 Sprinter 3500 CDI 4x4; MY 2016 Sprinter 3500 CDI; MY 2016
Sprinter 2500 CDI; MY 2016 Sprinter 3500 CDI 4x4; and MY 2016 Sprinter 2500 CDI 4x4.

83. Defendants did not disclose AECD No. 27 in their applications for certification
submitted to CARB for the following Subject Vehicles in which AECD No. 27 was installed: MY
2010 Sprinter 2500 CDI; MY 2010 Sprinter 3500 CDI; MY 2011 Sprinter 2500 CDI; MY 2011
Sprinter 3500 CDI; MY 2012 Sprinter 2500 CDI; MY 2012 Sprinter 3500 CDI; MY 2013
Sprinter 2500 CDI; MY 2013 Sprinter 3500 CDI; MY 2014 Sprinter 2500 CDI; MY 2014
Sprinter 3500 CDI; MY 2015 Sprinter 2500 CDI Cargo Van; MY 2015 Sprinter 2500 CDI
Coach; MY 2015 Sprinter 3500 CDI Cargo Van; MY 2015 Sprinter 3500 CDI; MY 2015 Sprinter
3500 CDI 4x4; MY 2015 Sprinter 3500 CDI 4x4; MY 2016 Sprinter 3500 CDI; MY 2016

Sprinter 2500 CDI; MY 2016 Sprinter 3500 CDI 4x4; and MY 2016 Sprinter 2500 CDI 4x4.
84. Defendants did not disclose AECD No. 28 in their applications for certification

submitted to CARB for the following Subject Vehicles in which AECD No. 28 was installed:

25

 

COMPLAINT — CALIFORNIA v. DAIMLER AG, ET AL.

 
Cc Om N DN BP WwW wp we

on nun FH NY KF SO WANK HN BP WH HS

 

 

 

Case 1:20-cv-02565 Document1 Filed 09/14/20 Page 26 of 48

MY 2010 Sprinter 2500 CDI; MY 2010 Sprinter 3500 CDI; MY 2011 Sprinter 2500 CDI: MY
2011 Sprinter 3500 CDI; MY 2012 Sprinter 2500 CDI; MY 2012 Sprinter 3500 CDI; MY 2013
Sprinter 2500 CDI; MY 2013 Sprinter 3500 CDI: MY 2014 Sprinter 2500 CDI; MY 2014
Sprinter 3500 CDI; MY 2015 Sprinter 2500 CDI Cargo Van; MY 2015 Sprinter 2500 CDI
Coach; MY 2015 Sprinter 3500 CDI Cargo Van; MY 2015 Sprinter 3500 CDI; MY 2015 Sprinter
3500 CDI 4x4; MY 2015 Sprinter 3500 CDI 4x4; MY 2016 Sprinter 3500 CDI; MY 2016
Sprinter 2500 CDI; MY 2016 Sprinter 3500 CDI 4x4; and MY 2016 Sprinter 2500 CDI 4x4.

85. Defendants did not disclose AECD No. 29 in their applications for certification
submitted to CARB for the following Subject Vehicles in which AECD No. 29 was installed: MY
2010 Sprinter 2500 CDI; MY 2010 Sprinter 3500 CDI; MY 2011 Sprinter 2500 CDI; MY 2011
Sprinter 3500 CDI; MY 2012 Sprinter 2500 CDI; MY 2012 Sprinter 3500 CDI; MY 2013
Sprinter 2500 CDI; MY 2013 Sprinter 3500 CDI; MY 2014 Sprinter 2500 CDI; MY 2014
Sprinter 3500 CDI; MY 2015 Sprinter 2500 CDI Cargo Van; MY 2015 Sprinter 2500 CDI
Coach; MY 2015 Sprinter 3500 CDI Cargo Van; MY 2015 Sprinter 3500 CDI; MY 2015 Sprinter
3500 CDI 4x4; MY 2015 Sprinter 3500 CDI 4x4; MY 2016 Sprinter 3500 CDI; MY 2016
Sprinter 2500 CDI; MY 2016 Sprinter 3500 CDI 4x4; and MY 2016 Sprinter 2500 CDI 4x4.

86. Defendants did not disclose AECD No. 30 in their applications for certification
submitted to CARB for the following Subject Vehicles in which AECD No. 30 was installed: MY
2010 Sprinter 2500 CDI; MY 2010 Sprinter 3500 CDI; MY 2011 Sprinter 2500 CDI; MY 2011
Sprinter 3500 CDI; MY 2012 Sprinter 2500 CDI; MY 2012 Sprinter 3500 CDI; MY 2013
Sprinter 2500 CDI; MY 2013 Sprinter 3500 CDI; MY 2014 Sprinter 2500 CDI; MY 2014
Sprinter 3500 CDI; MY 2015 Sprinter 2500 CDI Cargo Van; MY 2015 Sprinter 2500 CDI
Coach; MY 2015 Sprinter 3500 CDI Cargo Van; MY 2015 Sprinter 3500 CDI; MY 2015 Sprinter
3500 CDI 4x4; MY 2015 Sprinter 3500 CDI 4x4; MY 2016 Sprinter 3500 CDI; MY 2016
Sprinter 2500 CDI; MY 2016 Sprinter 3500 CDI 4x4; and MY 2016 Sprinter 2500 CDI 4x4.

87. Each of the respective applications for certification submitted to CARB for the

Subject Vehicles contained material false statements and omissions related to these AECDs.

26
COMPLAINT — CALIFORNIA v. DAIMLER AG, ET AL.

 
co ON DN BR WH LD

1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 1:20-cv-02565 Document1 Filed 09/14/20 Page 27 of 48

88. Each of the respective applications for certification submitted to CARB for the
Subject Vehicles contained material false statements and omissions related to the vehicles’ on-
board diagnostic systems.

89. The emissions compliance data and on-board diagnostic durability demonstration
data submitted to CARB by Defendants in connection with each application for certification
contained material false statements and omissions, and the emissions testing was not completed
according to CARB requirements, because, among other reasons, the data were generated using
undisclosed AECDs and defeat devices and were not representative of the Subject Vehicles’
performance under normal operating conditions.

90. Part of the CARB certification process involves signing a “statement of
compliance” with applicable standards for each certification application. Defendants knew, or
should have known, that their statements of compliance in each of their applications for
certification were false or misleading regarding their compliance with California and federal
emissions laws and regulations, because, among other reasons, each statement of compliance
related to a certification application that failed to disclose AECDs and defeat devices, on-board
diagnostic system non-conformities, and emissions standard failures.

91. Defendants’ materially false statements and omissions submitted to CARB
allowed the Subject Vehicles to be certified for sale and lease in California despite their non-
compliance with California law.

92. CARB relied on the accuracy of Defendants’ statements and the information
presented in connection with their applications for certification of the Subject Vehicles when
CARB issued Executive Orders certifying the Subject Vehicles for sale and lease in California.

93. The Subject Vehicles as actually manufactured and sold or leased in California
did not conform in all material respects with the vehicle descriptions in Defendants’ applications

for certification.

27
COMPLAINT — CALIFORNIA v. DAIMLER AG, ET AL.

 
—

Co Aan DA BP W LD

mms
So OO ON DON BP WD HB KF OS

22
23
24
25
26
27
28

 

 

Case 1:20-cv-02565 Document1 Filed 09/14/20 Page 28 of 48

IV. EXCESS POLLUTION FROM THE SUBJECT VEHICLES HARMS THE ENVIRONMENT
AND PUBLIC HEALTH

94. The Subject Vehicles have emitted and continue to emit NOx emissions several
times the CARB-compliant levels, depending on vehicle type, vehicle loads, and driving
conditions (e.g., city or highway).

95. The excess NOx emissions from the Subject Vehicles equipped with undisclosed
AECDs and defeat devices have caused and are causing significant damage to the State of
California, including to the health of its residents and its natural resources.

96. NOx is a highly reactive gas that is a major contributor to two other air pollutants,
particulate matter and ozone. NOx emissions, and the particulate matter and ozone pollution to
which NOx contributes, are among the most regulated air pollutants in the US and California due
to the large effect these pollutants have on public health and the environment.

97. Diesel particulate matter has scientifically demonstrated negative effects on
public health and welfare and has been identified as a toxic air contaminant, A strong and broad
body of evidence links inhalation of particulate matter pollution, of which diesel particulate
matter is part, with premature death, respiratory illnesses, and heart disease.

98. In the short term, NOx and particulate matter have been found by scientific
studies in California and elsewhere to reduce lung function and exacerbate the symptoms of
asthmatics. Long term, chronic conditions such as reduced lung function, asthma, and chronic
obstructive pulmonary disease are among the many adverse effects of these air pollutants.
Particulate matter can also impair visibility and damage vegetation.

99. Ozone is the prime precursor to smog. EPA analyses have found that short term
exposure to ozone “induced (or [was] associated with) statistically significant declines in lung
function.” Such short term exposure results in increases in asthma medication use in children,
emergency room visits, and hospital admissions for respiratory conditions, and is a likely cause of

a range of other health and mortality issues.

100. AnEPA analysis of ozone in 2013 found that “strong evidence” exists that ozone

concentrations impair many native plants and trees by injuring foliage, decreasing growth and

28
COMPLAINT — CALIFORNIA vy. DAIMLER AG, ET AL.

 
—

CO WN DWN BP W LO

NY NM NN NY NS NH WH Ne we ee pe ee gs
oN ND MH FF HW NY SK CD ODO OWA BDWN BR WwW wp |

 

 

 

Case 1:20-cv-02565 Document1 Filed 09/14/20 Page 29 of 48

biomass accumulation in annual, perennial, and woody plants (including agronomic crops,
annuals, shrubs, grasses, and trees), and decreasing the yield and/or nutritive quality in a large

number of agronomic and forage crops.

CAUSES OF ACTION

FIRST CAUSE OF ACTION
(Clean Air Act of 1970, 42 U.S.C. § 7604)
By CARB on Behalf of the People of the State of California

Against All Defendants]

101. _ Plaintiff incorporates and realleges paragraphs | through 100, inclusive, as if set
forth here in full.

102. Under the CAA, California is uniquely authorized to seek a waiver of preemption
to adopt and enforce its own air pollution standards. 42 U.S.C. § 7543(b).

103. Pursuant to the CAA, California requested and obtained waivers of preemption
from EPA to enforce 13 C.C.R. § 1961, which establishes exhaust emission standards for certain
2004 through 2019 model year vehicles. 68 Fed. Reg. 19811-01 (April 22, 2003); 70 Fed. Reg.
22034-02 (April 28, 2005); 75 Fed. Reg. 44948-01 (July 30, 2010).

104. Additionally, effective July 18, 2016, EPA approved 13 C.C.R. § 1961 as part of
a revision to the California State Implementation Plan (“SIP”). 40 C.F.R. § 52.220a; 81 Fed. Reg.
39424-01.

105. Pursuant to the CAA, California also tequested and obtained waivers of
preemption to enforce 13 C.C.R. § 1961.2, which establishes exhaust emission standards for
certain 2004 through 2019 model year passenger cars and light-duty trucks. 78 Fed. Reg. 2112-
01 (January 19, 2013); 81 Fed. Reg. 39424-01 (June 16, 2016),

106. Additionally, effective July 18, 2016, EPA approved 13 C.C.R. § 1961.2 as part
of a revision to California’s SIP. 40 C.F.R. § 52.220a; 81 Fed. Reg. 39424-01.

107. | The Subject Vehicles identified in paragraph 51 above are subject to either the
“LEV II” standards for passenger cars and light-duty trucks set forth in 13 C.C.R. § 1961 or the

“LEV III” standards for passenger cars and light-duty trucks set forth in 13 C.C.R. § 1961.2, as

29
COMPLAINT — CALIFORNIA v. DAIMLER AG, ET AL.

 
—

oO ONY Dun BP WH tO

ws? § WN Ww LH ONS UBS OB) oR ee ee ie ee ef ed
on Dn UH KR we YK CT OO ON DAH FP WB KF CS

 

 

Case 1:20-cv-02565 Document1 Filed 09/14/20 Page 30 of 48

reflected in the applications for certification submitted by Defendants and the corresponding
Executive Orders issued by CARB.

108. The CAA’s citizen suit provision, 42 U.S.C. § 7604(a), provides that “any person
may commence a civil action on his own behalf (1) against any person . . . who is alleged to have
violated . . . or to be in violation of (A) an emission standard or limitation . . . or (B) an order
issued by the Administrator or a State with respect to such a standard or limitation.” Plaintiff is
considered a “person” for purposes of the citizen suit provision. 42 U.S.C. § 7602(e).

109. Defendants sold, attempted to sell, or caused to be offered for sale in California
Subject Vehicles that failed to comply with either the “LEV II” emissions standards set forth in
13 C.C.R. § 1961 or the “LEV III” emissions standards set forth in 13 C.C.R. § 1961.2, when
sold, and those vehicles remain out of compliance with those standards. Because the “LEV II”
and “LEV III” standards have been approved as part of California’s SIP, Defendants’ actions
constitute multiple violations of an “emission standard or limitation” within the meaning of 42
U.S.C. § 7604(a)(1).

110. _ Plaintiff provided Defendants and EPA with notice of Defendants’ violations
under the CAA in accordance with 42 U.S.C. § 7604(b) and 40 C.F.R. § 54.3(b).

SECOND CAUSE OF ACTION
(Cal. Health & Safety Code § 43151)

[By CARB on Behalf of the People of the State of California
Against All Defendants]

111. Plaintiff incorporates and realleges paragraphs | through 100, inclusive, as if set
forth here in full.

112. Before January 1, 2017, California Health and Safety Code § 43151(a) was a
strict liability statute, stating: “No person who is a resident of, or who operates an established
place of business within, this state shall import, deliver, purchase, rent, lease, acquire, or receive a

new motor vehicle, new motor vehicle engine, or motor vehicle with a new motor vehicle engine

30

 

COMPLAINT — CALIFORNIA vy. DAIMLER AG, ET AL.

 
co OU WON DH UH HP WO NYE =

mo NY NY NY NY NY NN NV NN Ff | FS SF YS SF SE SEO ES ll
oN Dn mH Fk We NO KF CO O WHANH DN FH WwW YP =

 

Case 1:20-cv-02565 Document1 Filed 09/14/20 Page 31 of 48

for use, registration, or resale in this state unless such motor vehicle engine or motor vehicle has
been certified pursuant to this chapter. No person shall attempt or assist in any such action.”®

113. Defendants operated through December 31, 2016 (and continues to operate)
several established places of business in California, including a California Business Center in
Long Beach, California, a California Vehicle Preparation Center in Long Beach, California and a
Parts Distribution Center in Fontana, California.

114. Before January 1, 2017, Defendants imported, delivered, purchased, rented,
leased, acquired, and/or received new Subject Vehicles identified in paragraph 51 for intended
use, registration, or resale in California, and/or attempted or assisted in such actions. The Subject
Vehicles, as manufactured, are not certified in compliance with California law because they do
not conform in all material respects to the design specifications described in the applications for
certification that purportedly cover them, including that they (a) contain AECDs that were not
disclosed in the applications, (b) contain defeat devices, and/or (c) contain undisclosed or
unapproved on-board diagnostic non-compliances, or on-board diagnostic non-compliances for
which CARB granted deficiencies at the time of certification based on false, incomplete, or
misleading information submitted by Defendants. Further, Defendants did not test the
appropriate durability data vehicle, durability demonstration vehicle, and/or the appropriate
emissions data vehicle, and the vehicles that were tested by Defendants were tested in a manner
not representative of normal in-use driving.

115. Defendants’ actions before January 1, 2017 constitute multiple violations of
California Health and Safety Code § 43151.

116.  Asof January 1, 2017, California Health and Safety Code § 43151(a) is a strict
liability statute that states: “A person shall not offer for sale, introduce into commerce, import,
deliver, purchase, rent, lease, acquire, or receive a new motor vehicle, new motor vehicle engine,

or motor vehicle with a new motor vehicle engine for use, registration, or resale in this state

 

® As reflected in this Cause of Action, the text of California Health and Safety Code §
43151 was amended with an effective date of January 1, 2017. See 2016 Cal. Legis. Serv. Ch. 604
(A.B. 1685, “AIR POLLUTION—MOTOR VEHICLES—FINES AND PENALTIES”).
31

 

COMPLAINT — CALIFORNIA v. DAIMLER AG, ET AL.

 
wo wonrnaw Ff WwW NY =

NM NY NN NY NN NN WN NN | § SF FP KF SS EK PK KE Ch
oN OANA BP HH NK OO wON DH FW Ne | ©

 

Case 1:20-cv-02565 Document1 Filed 09/14/20 Page 32 of 48

unless the motor vehicle engine or motor vehicle has been certified pursuant to this chapter. A
person shall not attempt or assist in any such action.”

117. Onor after January 1, 2017, Defendants offered for sale, introduced into
commerce, imported, delivered, purchased, rented, leased, acquired, and/or received new Subject
Vehicles identified in paragraph 51 for intended use, registration, or resale in California, and/or
attempted or assisted in such actions. The Subject Vehicles, as manufactured, are not certified in
compliance with California law because they do not conform in all material respects to the design
specifications described in the applications for certification that purportedly cover them,
including that they (a) contain AECDs that were not disclosed in the applications, (b) contain
defeat devices, and/or (c) contain undisclosed or unapproved on-board diagnostic non-
compliances, or on-board diagnostic non-compliances for which CARB granted deficiencies at
the time of certification based on false, incomplete, or misleading information submitted by
Defendants. Further, Defendants did not test the appropriate durability data vehicle, durability
demonstration vehicle, and/or the appropriate emissions data vehicle, and the vehicles that were
tested by Defendants were tested in a manner not representative of normal in-use driving.

118. Defendants’ actions, either directly or by assisting the other Defendants,
constitute multiple violations of California Health and Safety Code § 43151 on or after January 1,
2017.

THIRD CAUSE OF ACTION
(Cal. Health & Safety Code § 43152)

[By CARB on Behalf of the People of the State of California
Against All Defendants]

119. Plaintiff incorporates and realleges paragraphs 1 through 100, inclusive, as if set
forth here in full.
120. California Health and Safety Code § 43152 provides that no person engaged in

the business of selling to an ultimate purchaser or renting or leasing new motor vehicles,

including manufacturers, distributors, and dealers, shall intentionally or negligently import,

deliver, purchase, receive, or otherwise acquire new motor vehicles intended for use primarily in

32

 

COMPLAINT — CALIFORNIA v. DAIMLER AG, ET AL.

 
Cc Oo wWwN Dun fF WY WN

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 1:20-cv-02565 Document1 Filed 09/14/20 Page 33 of 48

California for sale or resale to an ultimate purchaser who is a resident of or doing business in
California, or for registration, leasing, or rental in California, which has not been certified
pursuant to this chapter; and no person shall attempt or assist in any such action.

121. Defendants engaged, as manufacturers or distributors, in the business of selling to
an ultimate purchaser or leasing new motor vehicles and intentionally or negligently importing
and/or delivering the new Subject Vehicles identified in paragraph 51 above that were intended
for use primarily in California for sale or resale to an ultimate purchaser who is a resident of or
doing business in California, or for registration, leasing, or rental in California, and/or attempted
or assisted in such actions.

122. The Subject Vehicles, as manufactured, are not certified in compliance with
California law because they do not conform in all material respects to the design specifications
described in the applications for certification that purportedly cover them, in that they, among
other things, (a) contain AECDs that were not disclosed in the applications, (b) contain defeat
devices, and/or (c) contain undisclosed or unapproved on-board diagnostic non-compliances, or
on-board diagnostic non-compliances for which CARB granted deficiencies at the time of
certification based on false, incomplete, or misleading information submitted by Defendants.
Further, Defendants did not test the appropriate durability data vehicle, durability demonstration
vehicle, and/or the appropriate emissions data vehicle, and the vehicles that were tested by
Defendants were tested in a manner not representative of normal in-use driving.

123. Defendants’ actions, either directly or by assisting the other Defendants,
constitute multiple violations of California Health and Safety Code § 43152.

/I/
///
Hl
Mf
/I/
/I/

33

 

COMPLAINT — CALIFORNIA v. DAIMLER AG, ET AL.

 
me

MBO NO NH NN WH HN NO NHN NO ee wR SS ES me
on BO AW FP WY NY KSK& CO KYO FBFeNANHA DNA FR WO NY K CO HO DN HDA un BP W WV

 

Case 1:20-cv-02565 Document1 Filed 09/14/20 Page 34 of 48

FOURTH CAUSE OF ACTION
(Cal. Health & Safety Code § 43153)

[By CARB on Behalf of the People of the State of California
Against All Defendants]

124. Plaintiff incorporates and realleges paragraphs 1 through 100, inclusive, as if set
forth here in full.

125. California Health and Safety Code § 43153 provides that no person engaged in
the business of selling to an ultimate purchaser or renting or leasing new motor vehicles,
including manufacturers, distributors, and dealers, shall intentionally or negligently sell, or offer
to sell, to an ultimate purchaser who is a resident of or doing business in California, or lease, rent,
or offer to rent in California, any new motor vehicle which is intended primarily for use or for
registration in California and has not been certified pursuant to this chapter; and no person shall
attempt or assist in any such action.

126. Defendants engaged, as manufacturers or distributors, in the business of selling to
an ultimate purchaser or leasing the new motor vehicles and intentionally or negligently selling,
or offering to sell, to an ultimate purchaser who is a resident of or doing business in California, or
leasing, offering to lease, in California the new Subject Vehicles identified in paragraph 51 above,
which are not certified in compliance with California requirements, and that were intended
primarily for use or for registration in California, and/or attempted or assisted in such actions.

127. | The new subject motor vehicles are not certified in compliance with California
requirements, because, as manufactured, they do not conform in all material respects to the design
specifications described in the applications for certification that purportedly cover them, in that
they, among other things, (a) contain AECDs that were not disclosed in the application, (b)
contain defeat devices, and/or (c) contain undisclosed or unapproved on-board diagnostic non-
compliances, or on-board diagnostic non-compliances for which CARB granted deficiencies at
the time of certification based on false, incomplete, or misleading information submitted by
Defendants. Further, Defendants did not test the appropriate durability data vehicle, durability
demonstration vehicle, and/or the appropriate emissions data vehicle, and the vehicles that were
tested by Defendants were tested in a manner not representative of normal in-use driving.

34

 

COMPLAINT — CALIFORNIA v. DAIMLER AG, ET AL.

 
Oo man Dun fF WH

N bw NO N WN NY NN NN NN F&F FF | PF KF Se SES SE SE hE
oN NWN AN Bw NY K& OO WON BD UNH fF WN | S&S

 

Case 1:20-cv-02565 Document1 Filed 09/14/20 Page 35 of 48

128. Defendants’ actions, either directly or by assisting the other Defendants,

constitute multiple violations of California Health and Safety Code § 43153.

FIFTH CAUSE OF ACTION
(Cal. Health & Safety Code § 43211; 13 C.C.R. §§ 1961, 1961.2 [Sale of Motor Vehicles that
Fail to Meet Applicable Emission Standards])

[By CARB on Behalf of the People of the State of California
Against All Defendants]

129. Plaintiff incorporates and realleges paragraphs 1 through 100, inclusive, as if set
forth here in full.

130. California Health and Safety Code § 43211 is a strict liability statute which states
that any manufacturer who sells, attempts to sell, or causes to be offered for sale in California a
new motor vehicle that fails to meet the applicable emission standards shall be subject to a civil
penalty for each such action.’

131.  13C.C.R. § 1961 sets forth specific “LEV II” exhaust emission standards for
2004 through 2019 model year passenger cars and light-duty trucks and 13 C.C.R. § 1961.2 sets
forth specific “LEV III” exhaust emission standards for 2004 through 2019 model year passenger
cars and light-duty trucks. The Subject Vehicles identified in paragraph 51 above are subject to
either the “LEV II” or “LEV III” exhaust emission standards.

132. Defendants have sold, attempted to sell, or caused to be offered for sale in
California approximately 36,946 Subject Vehicles that fail to meet the applicable emission
standards.

133. Defendants’ actions constitute multiple violations of California Health and Safety
Code § 43211.

/I/
///
/if

 

7 Section 43211 was amended, effective January 1, 2017, to increase the penalty from
$5,000 for each such action to up to $37,500 for each such action. See 2016 Cal. Legis. Serv. Ch.
604 (A.B. 1685, “AIR POLLUTION—MOTOR VEHICLES—FINES AND PENALTIES”).

35

 

COMPLAINT — CALIFORNIA v. DAIMLER AG, ET AL.

 
Oo won nn fF WwW HO —

NO NO NO NO WN NO N NO NO | FS ew wR eS SS me
oN DN A BP WH NY K|&§ CO BO WOAH HUA fF WY VY —& OS

 

Case 1:20-cv-02565 Document1 Filed 09/14/20 Page 36 of 48

SIXTH CAUSE OF ACTION
(Cal. Health & Safety Code § 43212; 13 C.C.R. §§ 1961, 1961.2
[Failure to Comply with Applicable Test Procedures])

[By CARB on Behalf of the People of the State of California
Against All Defendants]

134. _ Plaintiff incorporates and realleges paragraphs 1 through 100, inclusive, as if set
forth here in full.

135. California Health and Safety Code § 43212 is a strict liability statute which states,
in relevant part, that a manufacturer or distributor who does not comply with the test procedures
adopted by CARB shall be subject to a civil penalty for each vehicle that does not comply with
the test procedures and which is first sold in California.*

136. 13C.C.R. § 1961 sets forth the test procedures for determining compliance with
emission standards for the Model Year 2009, 2010, 2011, 2012, 2013 and 2014 Subject Vehicles.

137.  13C.C.R. § 1961.2 sets forth the test procedures for determining compliance with
emission standards for Model Year 2015 and 2016 Subject Vehicles.

138. | Among other things, the test procedures require manufacturers to conduct one
durability demonstration for each durability group (40 C.F.R. § 86.1823-08). The configuration
of the durability data vehicle is determined according to the provisions of 40 C.F.R. § 86.1822-01
(40 C.F.R. § 86.1829-01(a)). Section 86.1822-01 requires the manufacturer to select the durability
data vehicle configuration that is expected to generate the highest level of exhaust emission
deterioration as the durability data vehicle for each durability group. Because of the presence of
undisclosed AECDs and/or defeat devices, the durability data vehicles selected by Defendants
were not the vehicle configurations expected to generate the highest level of exhaust emission
deterioration.

139. The test procedures also require manufacturers to conduct exhaust emissions
testing on emissions data vehicles for each test group (40 C.F.R. § 86.1829-15(b)). Within each

test group, the manufacturer must select the emissions data vehicle configuration that is expected

 

8 Section 43212 was amended, effective January 1, 2017, to increase the penalty from $50
per vehicle to up to $37,500 per vehicle. See 2016 Cal. Legis. Serv. Ch. 604 (A.B. 1685, “AIR
POLLUTION—MOTOR VEHICLES—FINES AND PENALTIES”).

36

 

COMPLAINT — CALIFORNIA vy. DAIMLER AG, ET AL.

 
 

Case 1:20-cv-02565 Document1 Filed 09/14/20 Page 37 of 48

to be worst-case for exhaust emission compliance on candidate in-use vehicles (40 C.F.R. §
86.1828-01(a)). Because of the presence of undisclosed AECDs and/or defeat devices, the
emissions data vehicles selected by Defendants were not the vehicle configurations expected to be
worst-case for exhaust emissions compliance on candidate in-use vehicles.

140. Defendants’ actions failed to comply with CARB’s test procedure regulations and

constitute multiple violations of California Health & Safety Code § 43212.

SEVENTH CAUSE OF ACTION
(Cal. Health & Safety Code § 43016; 13 C.C.R. § 1968.2
[Violation of Malfunction and Diagnostic System Requirements])

[By CARB on Behalf of the People of the State of California
Against All Defendants]

141. Plaintiff incorporates and realleges paragraphs 1 through 100, inclusive, as if set
forth here in full.

142. California law specifies on-board diagnostic system requirements for vehicles
certified for sale in California. Specifically, 13 C.C.R. § 1968.2 (Malfunction and Diagnostic
System Requirements) requires that model year 2004 and subsequent model year passenger cars,
light-duty trucks, and medium-duty vehicles and engines certified for sale in California be
equipped with on-board diagnostic systems, and states that the on-board diagnostic systems shall
monitor emissions systems in-use for the actual life of the vehicle, and shall be capable of
detecting malfunctions of those emissions systems and illuminating a malfunction indicator light
to notify the vehicle operator if and when emissions exceed certain designated levels.

143. Defendants violated 13 C.C.R. § 1968.2 with regard to the Subject Vehicles
identified in paragraph 51 above because the on-board diagnostic systems installed in those
vehicles did not effectively monitor the emissions systems. Due to the operation of the
undisclosed AECDs and/or defeat devices, the on-board diagnostic systems in those vehicles were
not capable of detecting and notifying the vehicle operators if and when emissions exceeded the
designated levels as demonstrated on the emission test cycles Defendants submitted in their on-
board diagnostic certification applications. Additionally, the Subject Vehicles contain

undisclosed or unapproved on-board diagnostic non-compliances, or on-board diagnostic non-

37

 

COMPLAINT — CALIFORNIA vy. DAIMLER AG, ET AL.

 
Oo wanna un FP WwW WV

wo NW NN NN NM IN NPN = =| SBS PF PSP PS eS ES ES hU€S
oN A MA BR wN KH OO wWeNI DUH fF WN YF C&

 

Case 1:20-cv-02565 Document1 Filed 09/14/20 Page 38 of 48

compliances for which CARB granted deficiencies at the time of certification based on false,
incomplete, or misleading information submitted by Defendants.

144. California Health and Safety Code § 43016 is a strict liability statute which
provides that any person who violates any provision of Division 26, Part 5 (Cal. Health & Safety
Code §§ 43000-44299.91, Vehicular Air Pollution Control), or any order, tule, or regulation of
CARB adopted pursuant to Part 5, and for which violation there is not provided in Part 5 any
other specific civil penalty or fine, shall be subject to a civil penalty.’ California Health and
Safety Code § 43016 applies to any violation of Division 26, Part 5 (Cal. Health & Safety Code
§§ 43000-44299.91, Vehicular Air Pollution Control), and any violation of any order, rule, or
regulation of CARB adopted pursuant to Part 5.

145. Defendants’ actions violated 13 C.C.R. § 1968.2 and constitute multiple

violations of California Health and Safety Code § 43016,

EIGHTH CAUSE OF ACTION
(Cal. Health & Safety Code § 43016; 13 C.C.R. § 1965
[Violation of Emission Control and Smog Label Requirements])

[By CARB on Behalf of the People of the State of California
Against All Defendants]

146. Plaintiff incorporates and realleges paragraphs 1 through 100, inclusive, as if set
forth here in full.

147. California law requires certain emission control labels as part of the California
certification procedures. For model year 2001 through model year 2014 vehicles, 13 C.C.R. §
1965 requires emission control labels as specified in the 2001-2014 Test Procedures. The 2001-
2014 Test Procedures require a statement indicating that the vehicle conforms to applicable
California regulations. For model year 2015 and 2016 vehicles, 13 C.C.R. § 1965 requires
emission control labels as specified in the 2015 Test Procedures and Subsequent Model Years.

The 2015 Test Procedures require a statement indicating that the vehicle conforms to applicable

 

° California Health and Safety Code § 43016 was amended, effective January 1, 2017, to
increase the penalty from a maximum of $500 per vehicle to a maximum of $37,500 for each
such action. See 2016 Cal. Legis. Serv. Ch. 604 (A.B. 1685, “AIR POLLUTION—MOTOR
VEHICLES—FINES AND PENALTIES”).

38

 

COMPLAINT — CALIFORNIA v. DAIMLER AG, ET AL.

 
oO oan HD UH fF WY NYO =

NO NO NO NH NHN NO NN HN NO KF HF HF KF KF FE EF ESE OOS
ontnun fF WN K CO UO ONY KD UN FP WY NY — &

 

 

Case 1:20-cv-02565 Document1 Filed 09/14/20 Page 39 of 48

California regulations. However, placement of such a statement on vehicles which, in fact, do not
comply with all applicable California regulations, is prohibited.

148. Defendants placed a statement on each of the Subject Vehicles representing that
the vehicle conforms to applicable California regulations, but the Subject Vehicles did not in fact
conform to the regulations as described in this Complaint.

149. California’s emissions labeling requirements set out in 13 C.C.R. § 1965 also
require that all certified new passenger cars must bear a label reflecting the “smog index.” For
model year 2009 through 2016 vehicles, 13 C.C.R. § 1965 requires smog index labeling to
conform with the requirements in the “California Environmental Performance Label
Specifications for 2009 and Subsequent Model Year Passenger Cars, Light-Duty Trucks, and
Medium-Duty Passenger Vehicles” (“2009 Smog Label Specifications”). The 2009 Smog Label
Specifications prohibit the sale of any model year 2009 and subsequent model year vehicles with
an incorrect smog index label.

150. Defendants reported smog indices or smog scores for the Subject Vehicles that
did not accurately reflect the level of emissions of smog-forming pollutants from those vehicles.
Instead, the operation of the undisclosed AECDs and/or defeat devices resulted in emissions in
seca of the levels associated with the reported smog indices or smog scores.

151. California Health and Safety Code § 43016 is a strict liability statute which
provides that any person who violates any provision of Division 26, Part 5 (Cal. Health & Safety
Code §§ 43000-44299.91, Vehicular Air Pollution Control), or any order, rule, or regulation of
CARB adopted pursuant to Part 5, and for which violation there is not provided in Part 5 any
other specific civil penalty or fine, shall be subject to a civil penalty. Part 5 does not specify a
civil penalty or fine for violations of the labeling requirements set forth in California Health and
Safety Code § 43205 and 13 C.C.R. § 1965.

152. Defendants’ actions violated 13 C.C.R. § 1965 and constitute multiple violations
of California Health and Safety Code § 43016.

39

 

COMPLAINT — CALIFORNIA v. DAIMLER AG, ET AL.

 
Co OND WN BR WwW PPO =

oN ND UN FW NY |= SD ODO WMONQAHA HW BP wWNH KFS

 

 

 

Case 1:20-cv-02565 Document1 Filed 09/14/20 Page 40 of 48

NINTH CAUSE OF ACTION
(Cal. Health & Safety Code §§ 43016, 43205; 13 C.C.R. § 2037
[Warranty Requirements])

[By CARB on Behalf of the People of the State of California
Against All Defendants]

153. Plaintiff incorporates and realleges paragraphs 1 through 100, inclusive, as if set
forth here in full.

154. California Health and Safety Code § 43205 provides that the manufacturer of
each light-duty and medium-duty motor vehicle and motor vehicle engine shall warrant to the
ultimate purchaser and each subsequent purchaser that the motor vehicle or motor vehicle engine
meets specified requirements, including that it is (a) designed, built, and equipped so as to
conform with the applicable emissions standards; (b) that they are free from defects that cause the
vehicle or engine to fail to conform to applicable requirements; and (c) that they are free from
defects in certain emission-related parts. Under 13 C.C.R. § 2037, manufacturers must make
certain warranty statements, including that the engines it manufactures are designed, built, and
equipped so as to conform with all applicable regulations adopted by CARB; and that the engines
are free from defects in materials and workmanship which cause the failure of a warranted part to
be identical in all material respects to the part as described in the vehicle or engine
manufacturer’s application for certification.

155. Contrary to the required warranties, the Subject Vehicles manufactured by
Defendants and identified in paragraph 51 (a) contain AECDs that were not disclosed in the
application, (b) contain defeat devices, and/or (c) contain undisclosed or unapproved on-board
diagnostic non-compliances, or on-board diagnostic non-compliances for which CARB granted
deficiencies at the time of certification based on false, incomplete, or misleading information
submitted by Defendants. Further, Defendants did not test the appropriate durability data vehicle,
durability demonstration vehicle, and/or the appropriate emissions data vehicle, and the vehicles
that were tested by Defendants were tested in a manner not representative of normal in-use

driving.

40
COMPLAINT — CALIFORNIA v. DAIMLER AG, ET AL.

 
 

Case 1:20-cv-02565 Document1 Filed 09/14/20 Page 41 of 48

156. For each Subject Vehicle that was ultimately sold to a dealer or ultimately to a
purchaser in California, Defendants’ actions constitute a violation of California Health and Safety
Code § 43205 and 13 C.C.R. § 2037.

157. California Health and Safety Code § 43016 provides that any person who violates
any provision of Division 26, Part 5 (Cal. Health & Safety Code §§ 43000-44299.91, Vehicular
Air Pollution Control), or any order, rule, or regulation of CARB adopted pursuant to Part 5, and
for which violation there is not provided in Part 5 any other specific civil penalty or fine, shall be
subject to a civil penalty. Part 5 does not specify a civil penalty or fine for violations of the

requirements set forth in California Health and Safety Code § 43205 and 13 C.C.R. § 2037.

TENTH CAUSE OF ACTION
(Cal. Health & Safety Code § 43106; 13 C.C.R. §§ 1961, 1961.2)
[Failure to Report Running Changes])

[By CARB on Behalf of the People of the State of California
Against All Defendants]

158. Plaintiff incorporates and realleges paragraphs 1 through 100, inclusive, as if set
forth here in full.

159. California Health & Safety Code § 43106 generally requires that each new motor
vehicle required to meet emission standards adopted by CARB pursuant to California Health &
Safety Code § 43101 shall be, in all material respects, substantially the same in construction as
the test motor vehicle which was certified by CARB, and provides that a manufacturer may make
changes with respect to previously-certified motor vehicles only if such changes do not increase
emissions above the applicable standards and are “made in accordance with procedures specified
by [CARB].”

160. The 2001-2014 Test Procedures and 2015 Test Procedures, as defined above and
incorporated into 13 C.C.R. §§ 1961 and 1961.2, respectively, set forth the procedures specified
by CARB for changes with respect to previously certified motor vehicles.

161. Specifically, the 2001-2014 Test Procedures and 2015 Test Procedures
incorporate by reference 40 C.F.R. § 86.1842-01, which requires that a manufacturer notify the

Administrator, defined as the Executive Officer of CARB for purposes of the Test Procedures,
41

 

COMPLAINT — CALIFORNIA vy. DAIMLER AG, ET AL.

 
—

coo TON DH NH BR WH bO

N NY NY NY NN NN NY NO ROR wm mm we ee i
co ND UO BP WwW NY S|$§ OD CO CO IT DA WH BR W pO uo

 

 

 

Case 1:20-cv-02565 Document1 Filed 09/14/20 Page 42 of 48

“concurrently with (or in advance of) any change or addition in production vehicles which creates
a new vehicle configuration within the car lines covered in a certified test group, giving a full
description of the change.” Under 40 C.F.R. § 86.1842-01, sucha change is referred to as a
“running change.” The 2001-2014 Test Procedures and 2015 Test Procedures further provide
that, within thirty days after a manufacturer proposes any such running change, the Executive
Officer may request additional information from the manufacturer or deny the proposed change.

162. Defendants made running changes to certain Subject Vehicles, which were not
reported to CARB concurrently with or in advance of those changes. For example, Defendants
implemented running changes to certain model year 2014 and 2015 Subject Vehicles to resolve a
permanent fault code logging issue, without notifying CARB concurrently or in advance of those
changes.

163. Defendants’ actions in implementing running changes with respect to previously
certified motor vehicles without notifying CARB of those changes violated the applicable test
procedures as incorporated in 13 C.C.R. §§ 1961 and 1961.2, and constitute multiple violations of

California Health & Safety Code § 43106.

ELEVENTH CAUSE OF ACTION
(Cal. Business & Professions Code § 17200
[Unlawful Business Practices])

[By the California Attorney General on Behalf of the
People of the State of California Against All Defendants]

164. Plaintiff incorporates and realleges paragraphs 1 through 100, inclusive, as if set
forth here in full.

165. As set forth in California’s Unfair Competition Law, California Business and
Professions Code § 17200 provides that “unfair competition shall mean and include any unlawful,
unfair or fraudulent business act or practice and unfair, deceptive, untrue or misleading
advertising and any act prohibited by [California Business and Professions Code §§ 17500-
17606].”

 

42
COMPLAINT — CALIFORNIA v. DAIMLER AG, ET AL.
—

ony Dn wu BP W WV

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 1:20-cv-02565 Document1 Filed 09/14/20 Page 43 of 48

166. Defendants have engaged, and continue to engage, in unlawful acts and practices
that constitute unfair competition within the meaning of California Business and Professions
Code § 17200. Defendants’ acts and practices in violation of California Business and Professions
Code § 17200 consist of the following:

a. Defendants’ actions constitute multiple violations of 42 U.S.C. § 7604(a)(1), as
alleged in the First Cause of Action in paragraphs 101 through 110, which allegations are
incorporated herein as if set forth in full.

b. Defendants’ actions constitute multiple violations of California Health and Safety
Code § 43151 as alleged in the Second Cause of Action in paragraphs 111 through 118, which
allegations are incorporated herein as if set forth in full.

¢. Defendants’ actions constitute multiple violations of California Health and Safety
Code § 43152 as alleged in the Third Cause of Action in paragraphs 119 through 123, which
allegations are incorporated herein as if set forth in full.

d. Defendants’ actions constitute multiple violations of California Health and Safety
Code § 43153 as alleged in the Fourth Cause of Action in paragraphs 124 through 128, which
allegations are incorporated herein as if set forth in full.

e. Defendants’ actions constitute multiple violations of California Health and Safety
Code § 43211 and the requirements in 13 C.C.R. §§ 1961 and 1961.2 as alleged in the Fifth
Cause of Action in paragraphs 129 through 133, which allegations are incorporated herein as if
set forth in full.

f. Defendants’ actions constitute multiple violations of California Health and Safety
Code § 43212 and the requirements in 13 C.C.R. §§ 1961 and 1961.2 as alleged in the Sixth
Cause of Action in paragraphs 134 through 140, which allegations are incorporated herein as if
set forth in full.

g. Defendants’ actions constitute multiple violations of California Health and Safety

Code § 43016 and the requirements in 13 C.C.R. § 1968.2 as alleged in the Seventh Cause of

43
COMPLAINT — CALIFORNIA v. DAIMLER AG, ET AL.

 
CO WN DN BP WW LO &

ont D nA FF WwW NY KS CD BO WON DAWN BR WD wp KE

 

 

Case 1:20-cv-02565 Document1 Filed 09/14/20 Page 44 of 48

Action in paragraphs 141 through 145, which allegations are incorporated herein as if set forth in
full.

h. Defendants’ actions constitute multiple violations of California Health and Safety
Code § 43016 and the requirements in 13 C.C.R. § 1965 as alleged in the Eighth Cause of Action
in paragraphs 146 through 152, which allegations are incorporated herein as if set forth in full.

i. Defendants’ actions constitute multiple violations of California Health and Safety
Code §§ 43016 and 43205 and the requirements in 13 C.C.R. § 2037 as alleged in the Ninth
Cause of Action in paragraphs 153 through 157, which allegations are incorporated herein as if
set forth in full.

4 Defendants’ actions constitute multiple violations of California Health and Safety
Code § 43106 and the requirements in 13 C.C.R. §§ 1961 and 1961.2 as alleged in the Tenth
Cause of Action in paragraphs 158 through 163, which allegations are incorporated herein as if

set forth in full.

PRAYER FOR RELIEF
WHEREFORE, the People request that the Court enter a judgment against Defendants as
follows:
i. Pursuant to the CAA, that Defendants be enjoined from violations of the

California State Implementation Plan as alleged in this Complaint related to the applicable
emissions standards set forth in 13 C.C.R. § 1961 and 13 C.C.R. § 1961.2.

2: Pursuant to the CAA, that Defendants take appropriate steps to remedy and
prevent violations of the California State Implementation Plan as alleged in this Complaint,
including, but not limited to, mitigation of excess NOx emissions from the Subject Vehicles.

3. Pursuant to California Health and Safety Code § 43017, that Defendants be
enjoined from further violations of the California Health and Safety Code and CARB regulations
relating to vehicular air pollution control as alleged in this Complaint, in particular from further
importing or delivering new motor vehicles for sale, lease, or rental in California which were not
validly certified by CARB, and further selling or offering to sell, leasing or offering to lease, or

44
COMPLAINT — CALIFORNIA v. DAIMLER AG, ET AL.

 
Co CO OND NH BR WW HO =

NO NY NY NY WH NY NO NO NO wets
on nun fF WN eKHK CO CwHONHN DAWN B&B Ww PO =

 

 

Case 1:20-cv-02565 Document1 Filed 09/14/20 Page 45 of 48

renting or offering to rent in California, new motor vehicles which have not been validly certified
by CARB.

4. Pursuant to California Health and Safety Code § 43017, that Defendants take
appropriate steps to remedy and prevent violations of the California Health and Safety Code and
CARB regulations relating to vehicular air pollution control as alleged in this Complaint,
including, but not limited to, mitigation of excess NOx emissions from the Subject Vehicles.

5. Pursuant to California Health and Safety Code § 43154, for violations occurring
before January 1, 2017, that the Court assess civil penalties of up to $5,000 per affected vehicle
against Defendants for each violation of California Health and Safety Code §§ 43151, 43152, and
43153.!°

6. Pursuant to California Health and Safety Code § 43154, for violations occurring
on or after January 1, 2017, that the Court assess civil penalties of up to $37,500 per action for
each violation of California Health and Safety Code §§ 43151, 43152, and 43153.

a Pursuant to California Health and Safety Code § 43211, for violations occurring
before January 1, 2017, that the Court assess the mandatory civil penalty of $5,000 against
Defendants for each sale of, offer to sell, action which caused an offer to sell, or attempt to sell an
affected vehicle that does not comply with the applicable emissions standards in 13 C.C.R. §
1961.

8. Pursuant to California Health and Safety Code § 43211, for violations occurring
on or after January 1, 2017, that the Court assess a civil penalty of up to $37,500 against
Defendants for each sale of, offer to sell, action which caused an offer to sell, or attempt to sell an
affected vehicle that does not comply with the applicable emissions standards in 13 C.C.R. §
1961.

 

'© Section 43154, which authorizes civil penalties for violations of these statutes, was
amended, effective January 1, 2017, to increase the penalty from up to $5,000 per vehicle to up to
$37,500 per action. See 2016 Cal. Legis. Serv. Ch. 604 (A.B. 1685, “AIR POLLUTION—
MOTOR VEHICLES—FINES AND PENALTIES”).

45

 

COMPLAINT — CALIFORNIA v. DAIMLER AG, ET AL.

 
CO PONT DWN BR WD PO =

oN DUN FF KB NF DO DONHHDA WN BR wp =

 

 

Case 1:20-cv-02565 Document1 Filed 09/14/20 Page 46 of 48

%. Pursuant to California Health and Safety Code § 43212, for violations occurring
before January 1, 2017, that the Court assess civil penalties of $50 against Defendants for each
affected vehicle for each failure to comply with the applicable test procedures, including those
test procedures incorporated by reference, in 13 C.C.R. §§ 1961 and 1961.2.

10. Pursuant to California Health and Safety Code § 43212, for violations occurring
on or after January 1, 2017, that the Court assess civil penalties of up to $37,500 against
Defendants for each affected vehicle for each failure to comply with the applicable test
procedures, including those test procedures incorporated by reference, in 13 C.C.R. §§ 1961 and
1961.2.

11. Pursuant to California Health and Safety Code § 43016, for violations before
January 1, 2017, that the Court assess a civil penalty of up to $500 per affected vehicle against
Defendants for each violation of 13 C.C.R. § 1968.2.

12. Pursuant to California Health and Safety Code § 43016, for violations on or after
January 1, 2017, that the Court assess a civil penalty of up to $37,500 per action against
Defendants for each violation of 13 C.C.R. § 1968.2.

13. Pursuant to California Health and Safety Code § 43016, for violations before
January 1, 2017, that the Court assess a civil penalty of up to $500 per affected vehicle against
Defendants for each violation of 13 C.C.R. § 1965.

14. Pursuant to California Health and Safety Code § 43016, for violations on or after
January 1, 2017, that the Court assess a civil penalty of up to $37,500 per action against
Defendants for each violation of 13 C.C.R. § 1965.

15. Pursuant to California Health and Safety Code § 43016, for violations occurring
before January 1, 2017, that the Court assess a civil penalty of up to $500 per affected vehicle
against Defendants for each violation of California Health and Safety Code § 43205 and 13
C.C.R. § 2037,

16. Pursuant to California Health and Safety Code § 43016, for violations occurring

on or after January 1, 2017, that the Court assess a civil penalty of up to $37,500 per action

46
COMPLAINT — CALIFORNIA v. DAIMLER AG, ET AL.

 
CO WON DH BW PB

Pmt mh mm mk mh pamkhemet
So OND DO WN B&R WD PO —

NY NY NY NY NY NY NY WY
ND Uw fF WY NYO —|— CS

NO
oO

 

 

Case 1:20-cv-02565 Document1 Filed 09/14/20 Page 47 of 48

against Defendants for each violation of California Health and Safety Code § 43205 and 13
C.C.R. § 2037.

17. Pursuant to California Health and Safety Code § 43016, for violations occurring
before January 1, 2017, that the Court assess a civil penalty of up to $500 per affected vehicle
against Defendants for each violation of California Health and Safety Code § 43106.

18. Pursuant to California Health and Safety Code § 43016, for violations occurring
on or after January 1, 2017, that the Court assess a civil penalty of up to $37,500 per action
against Defendants for each violation of California Health and Safety Code § 43106.

19. Pursuant to California Business and Professions Code § 17203, that Defendants,
along with Defendants’ successors, agents, representatives, employees, and all persons who act in
concert with Defendants, be permanently enjoined from the unlawful business acts or practices
alleged herein that violate California Business and Professions Code § 17200.

20. Pursuant to California Business and Professions Code § 17206, that the Court
assess a civil penalty of $2,500 against Defendants for each violation of California Business and
Professions Code § 17200, as proved at trial.

21. Pursuant to California Code of Civil Procedure § 1021.8(a), that the Court award
the California Attorney General “all costs of investigating and prosecuting the action, including
expert fees, reasonable attorney’s fees, and costs” for enforcement of California Health and
Safety Code §§ 43016, 43017, and 43154.

22. Pursuant to 42 U.S.C. § 7604(d), that the Court award Plaintiff its costs of
litigation, including reasonable attorney and expert witness fees.

23. That Plaintiff recover its costs of suit, including costs of investigation.

24. For such other and further relief as the Court deems just and proper.

47
COMPLAINT — CALIFORNIA vy, DAIMLER AG, ET AL.

 
oO men DWN FB WB HB =

DO NO BRO RD mmm
Or eo Es gS. ee eee pe Sy ee a, ge a SY

N Ww
aD

No
oo

 

Case 1:20-cv-02565 Document1 Filed 09/14/20 Page 48 of 48

Dated: September 14, 2020

Respectfully Submitted,

XAVIER BECERRA

Attorney General of California
ROBERT BYRNE

ED OCHOA

Senior Assistant Attorneys General
GARY E. TAVETIAN

Supervising Deputy Attorney General

/s/ Joshua M. Caplan

JOSHUA M. CAPLAN

JOHN SASAKI

Deputy Attorneys General

Attorneys for the People of the State of
California ex rel. the California Air Resources
Board

/s/ David Zonana

DAVID A. ZONANA

Supervising Deputy Attorney General
JOSHUA R. PURTLE

Deputy Attorney General

Attorneys for the People of the State of
California ex rel. Xavier Becerra, Attorney
General of the State of California

48
COMPLAINT — CALIFORNIA v. DAIMLER AG, ET AL.

 
